      Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 1 of 67. PageID #: 74




                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

THE HEALTH CARE AUTHORITY OF         )
THE CITY OF HUNTSVILLE d/b/a         )
HH HEALTH SYSTEM; THE HEALTH         )
CARE AUTHORITY OF THE CITY OF        )
HUNTSVILLE d/b/a HUNTSVILLE          )
HOSPITAL; THE HEALTH CARE            )
AUTHORITY OF THE CITY OF             )
HUNTSVILLE d/b/a MADISON             )
HOSPITAL; THE HEALTH CARE            )
AUTHORITY OF THE CITY OF             ) Case Number: 1:19-op-45143-DAP
HUNTSVILLE d/b/a HUNTSVILLE          )
HOSPITAL FOR WOMEN AND               )
CHILDREN; HH HEALTH                  )
SYSTEM-MORGAN, LLC d/b/a             )            JURY DEMAND
DECATUR MORGAN HOSPITAL -            )
DECATUR and DECATUR MORGAN           )
HOSPITAL - PARKWAY; THE HEALTH       )     This document relates to: MDL 2804
CARE AUTHORITY OF MORGAN             )
COUNTY - CITY OF DECATUR;            )
HH HEALTH SYSTEM-SHOALS, LLC         )
d/b/a HELEN KELLER HOSPITAL and      )
RED BAY HOSPITAL; THE COLBERT        )
COUNTY-NORTHWEST ALABAMA             )
HEALTH CARE AUTHORITY;               )
HH HEALTH SYSTEM-ATHENS              )
LIMESTONE, LLC d/b/a ATHENS          )
LIMESTONE HOSPITAL; THE HEALTH       )
CARE AUTHORITY OF ATHENS AND         )
LIMESTONE COUNTY; HH HEALTH          )
SYSTEM - MARSHALL, LLC;              )
ATTENTUS MOULTON, LLC d/b/a          )
LAWRENCE MEDICAL CENTER;             )
THE LAWRENCE COUNTY HEALTH           )
CARE AUTHORITY,                      )
                                     )
      Plaintiffs,                    )
                                     )
vs.                                  )
                                     )
TEVA PHARMACEUTICAL                  )
INDUSTRIES, LTD.; TEVA               )
      Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 2 of 67. PageID #: 75




PHARMACEUTICALS USA, INC.;                     )
CEPHALON, INC.; JANSSEN                        )
PHARMACEUTICALS, INC.;                         )
ORTHO-MCNEIL-JANSSEN                           )
PHARMACEUTICALS, INC. n/k/a                    )
JANSSEN PHARMACEUTICALS, INC.;                 )
JANSSEN PHARMACEUTICA, INC.                    )
n/k/a JANSSEN PHARMACEUTICALS,                 )
INC.; MCKESSON CORPORATION;                    )
CARDINAL HEALTH, INC.;                         )
AMERISOURCEBERGEN DRUG                         )
CORPORATION;                                   )
JOHNSON & JOHNSON; ENDO                        )
PHARMACEUTICALS, INC.; ENDO                    )
HEALTH SOLUTIONS, INC.;                        )
ALLERGAN PLC f/k/a ACTAVIS PLC;                )
WATSON PHARMACEUTICALS, INC.                   )
n/k/a ACTAVIS, INC.; WATSON                    )
LABORATORIES, INC.;                            )
ACTAVIS LLC; ACTAVIS PHARMA INC.)
f/k/a WATSON PHARMA, INC.;                     )
MALLINCKRODT LLC;                              )
MALLINCKRODT PLC,                              )
                                               )
       Defendants.                             )

                                    AMENDED COMPLAINT

                                       I. INTRODUCTION

       1.      Publically owned hospitals furnish a substantial amount of care to indigents and also

provide health care to rural residents of the State of Alabama that otherwise may not have access to

hospitals. In recognition of the importance of public hospitals, the Alabama Legislature allows cities

and counties within the State of Alabama to form public corporations for the purpose of owning and

operating healthcare facilities. § 22-21-312, Alabama Code.

       2.      The Health Care Authority of the City of Huntsville d/b/a HH Health System

(“HCACH”) was formed pursuant to Alabama law and provides health care to residents of Madison


                                                   2
       Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 3 of 67. PageID #: 76




County, Limestone County, Morgan County, Colbert County, Franklin County, Lauderdale County,

Jackson County, Lawrence County, Marshall County, and surrounding areas in Alabama and Lincoln

County and surrounding areas in Tennessee. HCACH owns, operates, manages and/or is affiliated

with numerous hospitals, entities and/or health care authorities, including, but not limited to the

following hospitals: The Health Care Authority of the City of Huntsville d/b/a Huntsville Hospital;

The Health Care Authority of the City of Huntsville d/b/a Madison Hospital; The Health Care

Authority of the City of Huntsville d/b/a Huntsville Hosptial for Women and Children; HH Health

System - Morgan, LLC d/b/a Decatur Morgan Hospital - Decatur and Decatur Morgan Hospital -

Parkway; The Health Care Authority of Morgan County - City of Decatur; HH Health System -

Shoals, LLC d/b/a Helen Keller Hospital and Red Bay Hospital; HH Health System - Athens

Limestone, LLC d/b/a Athens Limestone Hospital; Attentus Moulton, LLC d/b/a Lawrence Medical

Center Lawrence. These entities and the entire Huntsville Hospital System are collectively referred

to as “Plaintiffs” or “Plaintiff Hospitals.”

        3.      The Plaintiff Hospitals are organized pursuant to Titles 11 and/or 22 of the Code of

Alabama with the statutory power to “sue and be sued in their own name in civil suits and actions”

including all other powers incidental and necessary to discharge the duties relative to operating as

public hospitals. §§ 11-95-7 and 22-21-318, Alabama Code.

        4.      The Plaintiff Hospitals have treated, and continue to treat, numerous patients for

opioid-related conditions, specifically: (1) opioid overdose; (2) opioid addiction; (3) neonatal

treatment for babies born addicted to opioid because their mothers were opioid addicts, which

treatment is intensive, complex, and lengthy; (4) opioid related illnesses; and (5) psychiatric and

related treatment for opioid users who are committed to mental health treatment programs.


                                                 3
       Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 4 of 67. PageID #: 77




        5.      Opioid users frequently present themselves to Plaintiff Hospitals claiming to have

illnesses and medical problems, which are actually pretexts for obtaining opioids to satisfy their

cravings. Plaintiff Hospitals incur operational costs, consisting of expending time and incurring

expenses, in diagnosing, testing, and otherwise dealing with the “pill seekers” before their true status

can be determined and they can be rejected as patients.

        6.      The Plaintiff Hospitals incur operational costs in the form of surgical procedures that

are more complex and expensive than would otherwise be the case if the patients were not opioid

addicts, which complicates surgical procedures and requires special protective measures.

        7.      Collectively, the patients seeking opioid prescriptions, suffering from opioid

addiction, experiencing various levels of opioid dependancy, and/or overdosing on opioids or as a

result of opioid addiction will be referred to hereafter as patients with “opioid conditions.” These

patients’ opioid conditions are the direct and proximate result of the opioid epidemic created and

engineered by Defendants.

        8.      The Plaintiff Hospitals have a price list, which sets the prices for a comprehensive

listing of items billable to a hospital patient or the patient’s health insurance provider. These are the

full charges for the hospitals’ services. The full charges are only partially reimbursed by private

health insurers, Medicare, and Medicaid. Plaintiffs have provider agreements with private health

insurers whereby they accept payment from the health insurers at a discounted rate on behalf of

insured patients. The difference between the full charges and the discounted rate is lost to the

hospitals. Medicare and Medicaid bill hospitals at set rates that are less than the hospitals’ full

charges, and the difference between the set rates and the full charges is lost to the hospitals.

        9.      The Plaintiff Hospitals must direct scarce resources to the care and treatment of


                                                   4
      Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 5 of 67. PageID #: 78




patients suffering from opioid related conditions such as addiction, including the entire range of

substance abuse disorders, overdoses, and life threatening adverse drug reaction. These scarce

resources would otherwise pay for other badly needed health and disease prevention programs.

       10.     The Plaintiff Hospitals incur partial monetary losses for patients with health

insurance, and total monetary losses for uninsured patients, in the treatment of patients with opioid

conditions. These patients would not have presented to Plaintiff Hopsitals and would not have had

opioid conditions, but for the opioid epidemic created and engineered by Defendants. Accordingly,

Plaintiff Hospitals’ aforesaid monetary losses are the direct and proximate result of Defendants’ acts

and omissions previously specified herein.

       11.     Since opioids can be dangerous and are highly addictive, it was foreseeable to

Defendants that the opioid epidemic would result in a corresponding epidemic of patients with

opioid conditions at hospitals. It was also foreseeable to Defendants that Plaintiffs would suffer the

aforesaid monetary losses because of the opioid epidemic, since hospitals typically are not

reimbursed for their treatment of uninsured patients and receive only partial reimbursement for their

treatment of patients with health insurance.

       12.     The term “opioids” include brand-name drugs like OxyContin and Percocet as well

as generics like oxycodone and hydrocodone. These drugs are derived from or possess properties

similar to opium and heroin, and, as such, they are highly addictive and dangerous. Opioids are

regulated by the United States Food and Drug Administration (“FDA”) as controlled substances.

       13.     Opioids are not intended for long-term use. Taken outside limited doses for short-

term pain relief, opioids are addictive and destructive. Opioids are effective treatment for short-term

post-surgical and trauma-related pain, and for palliative end-of-life care. Opioids are far too


                                                  5
      Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 6 of 67. PageID #: 79




addictive and too debilitating for long-term use for chronic non-cancer pain lasting three months or

longer (“chronic pain”).

       14.     Opioids have been approved by the FDA for use in the management of moderate to

severe pain where use of an opioid analgesic is appropriate for more than a few days. Defendants,

however, have manufactured, promoted, and marketed opioids for the management of pain by

misleading consumers and medical providers through misrepresentations or omissions regarding the

appropriate uses, risks, and safety of opioids.

       15.     Addiction includes a broad spectrum of substance use disorders ranging from misuse

and abuse of drugs to addition. Throughout this Complaint, “addiction” refers to the entire range

of substance abuse disorders. Individuals suffer negative consequences wherever they fall on the

substance use disorder spectrum.

       16.     The rising numbers of people addicted to opioids have led to significantly increased

health care costs as well as the dramatic increase of social problems, including drug abuse and

diversion and the commission of criminal acts to obtain opioids throughout the United States.

       17.     In order to expand the market for opioids and realize increased profits, Defendants

sought to create a false perception of the safety and efficacy of opioids in the minds of medical

professionals and members of the public that would encourage the use of opioids for longer periods

of time and to treat a wide range of problems, including such common aches and pains as lower back

pain, arthritis, and headaches.

       18.     Defendants accomplished the false perception of safety and efficacy through a

coordinated, sophisticated, and highly deceptive marketing campaign that began in the late 1990s,

became more aggressive in or about 2006, and continues to the present.


                                                  6
      Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 7 of 67. PageID #: 80




       19.     Defendants accomplished their marketing campaign goal by convincing doctors,

patients, and others that the benefits of using opioids to treat chronic pain outweighed the risks, and

that opioids could be safely used by most patients.

       20.     In 2012 alone, opioids generated approximately $8 billion in revenue for drug

companies. Of that amount, $3.1 billion went to Purdue for its OxyContin sales. Overall profits

collected by the Defendants over the relevant time frame total in the tens of billions of dollars.

       21.     In 2012, an estimated 2.1 million people in the United States suffered from substance

abuse disorders related to prescription opioid pain relievers. Between 30% and 40% of long-term

users of opioids experience problems with opioid abuse disorders.

       22.     The National Institutes of Health (“NIH”) not only recognizes the opioid abuse

problem, but also identifies Defendants’ “aggressive marketing” as a major cause: “Several factors

are likely to have contributed to the severity of the current prescription drug abuse problem. They

include drastic increases in the number of prescriptions written and dispensed, greater social

acceptability for using medications for different purposes, and aggressive marketing by

pharmaceutical companies.”

       23.     In 2013, in response to a petition to require manufacturers to strengthen warnings on

the labels of long-acting opioid products, the FDA warned of the “grave risks” of opioids, including

“addiction, overdose, and even death.” The FDA further warned, “[e]ven proper use of opioids

under medical supervision can result in life-threatening respiratory depression, coma, and death.”

Because of those grave risks, the FDA said that long-acting or extended release opioids “should be

used only when alternative treatments are inadequate.” The FDA required that - going forward -

opioid makers of long-acting formulations clearly communicate these risks in their labels.


                                                  7
      Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 8 of 67. PageID #: 81




       24.       In 2016, the FDA expanded its warnings for immediate-release opioid pain

medications, requiring similar changes to the labeling of immediate-release opioid pain medications

as it had for extended release opioids in 2013. The FDA also required several additional safety-

labeling changes across all prescription opioid products to include additional information on the risk

of these medications.

       25.       The facts on which the FDA relied in 2013 and 2016 were well known to Defendants

in the 1990s when their deceptive marketing began.

       26.       The Defendants hawked their opioid products in contradiction to the concerns of the

FDA by aggressively promoting the idea that opioids should be taken continuously and then even

supplementing them with even more opioids in the form of short-acting, rapid onset opioids for

episodic pain.

       27.       Defendants’ marketing campaign has been extremely harmful to the residents of the

State of Alabama. Overdose from prescription pain relievers are a driving factor in a 15-year

increase in opioid overdose deaths. Deaths from prescription opioids have also quadrupled since

1999. From 2000 to 2014 nearly half a million people died from such overdoses. Seventy-eight

Americans die every day from an opioid overdose.

       28.       Alabama cities and counties, and the Plaintiff Hospitals, have been hit particularly

hard by the opioid epidemic. The death rate from drug overdose has tripled between 1999 and 2015.

The DEA found that the 2015 fatal drug overdose rate reached an all time high. The cost to the

healthcare system is clear, with the Plaintiff Hosptials seeing some of the highest opioid abuse and

hospitalization rates from opioid addiction.

       29.       The industry wide opioid conspiracy has resulted in federal prosecution of drug


                                                  8
       Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 9 of 67. PageID #: 82




company executives. It has also resulted in administrative fines levied to a number of Defendants.

Despite the actions by law enforcement and federal agencies, the wrongful acts by the Defendants

continue because of the tremendous profit incentives to their companies through the manufacture,

distribution and marketing of opioids.

                                            II. PARTIES

        A.      PLAINTIFFS

        30.     The Health Care Authority of the City of Huntsville d/b/a HH Health System is an

Alabama public corporation with its principal place of business in Madison County, Alabama. The

Health Care Authority of the City of Huntsville does business throughout the Tennessee valley,

including Madison County, Limestone County, Morgan County, Colbert County, Franklin County,

Lauderdale County, Jackson County, Lawrence County, Marshall County, and surrounding areas in

Alabama and Lincoln County and surrounding areas in Tennessee.

        31.     HCACH and the hospitals it owns, operates, manages and/or is affiliated with are

referred to collectively as the “Plaintiffs” or “Plaintiff Hospitals.”

        32.     The Plaintiff Hospitals operate Emergency Rooms year round, 24 hours a day, to treat

the critically ill and to render emergency care. Emergency Room operation represents a tremendous

cost and requires substantial funding from extremely limited resources. Plaintiffs have Alabama’s

largest emergency and trauma program and the region’s only state-designated Level I Trauma Center.

A substantial number of the patients treated by Plaintiffs were treated for opioid related conditions.

        33.     The Plaintiff Hospitals only collect approximately $21 out of every $100 charged for

Emergency Room services. The opioid epidemic in Alabama and Tennessee is flooding the Plaintiff

Hospitals with patients seeking treatment for addiction and opioid conditions. As a result, the


                                                   9
      Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 10 of 67. PageID #: 83




Emergency Rooms are flooded with patients who are unable to reimburse Plaintiff Hospitals in full

for medical treatment.

       34.     Plaintiff Hospitals directly sustained all economic damages alleged herein.

Defendants’ conduct has exacted a financial burden for which the Plaintiff Hospitals seek relief.

Categories of past and continuing sustained damages include, inter alia,; (1) costs for providing

medical care, additional therapeutic, and prescription drug purchases, and other treatments for

patients suffering from opioid-related addiction or disease, including overdoes and deaths; (2) costs

for providing treatment, counseling, and rehabilitation services; (3) costs for providing treatment of

infants born with opioid-related medical conditions; (4) costs associated with law enforcement and

public safety relating to the opioid epidemic; (5) and costs associated with providing care for

children whose parents suffer from opioid-related disability or incapacitation. These damages have

been suffered, and continue to be suffered directly, by the Plaintiff Hospitals.

       35.     Plaintiff Hospitals have standing to recover damages incurred as a result of

Defendants’ actions and omissions. Plaintiffs have standing to bring all claims pled herein.

       B.      MANUFACTURER DEFENDANTS

       36.     At all relevant times, certain Defendants named below packaged, distributed,

supplied, sold, placed into the stream of commerce, labeled, described, marketed, advertised,

promoted, and purported to warn, or purported to inform prescribers and users regarding the benefits

and risks associated with the use of the prescription opioid drugs. These Defendants (the

“Manufacturer Defendants”) manufactured and sold prescription opioids without fulfilling their legal

duty to prevent diversion and report suspicious orders.

       37.     CEPHALON, INC. is a Delaware corporation with its principal place of business in


                                                  10
       Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 11 of 67. PageID #: 84




Frazer, Pennsylvania, which is registered to do business in Alabama. TEVA PHARMACEUTICAL

INDUSTRIES, LTD. (“Teva Ltd.”) is an Israeli corporation with its principal place of business in

Petah Tikva, Israel. In 2011, Teva Ltd. acquired Cephalon, Inc. in October 2011. TEVA

PHARMACEUTICALS USA, INC. (“Teva USA”) is a Delaware corporation with its principal place

of business in North Wales, Pennsylvania, which is registered to do business in Alabama and is a

wholly owned subsidiary of Teva Ltd. Teva Pharmaceutical Industries, Ltd., Teva Pharmaceuticals

USA, Inc., and Cephalon, Inc. are referred to collectively as “Cephalon.”

         38.      Cephalon, Inc. manufactures, promotes, sells, and distributes opioids such as Actiq

and Fentora in the United States. Actiq has been approved by the FDA only for the “management

of breakthrough cancer pain in patients 16 years and older with malignancies who are already

receiving and who are tolerant to around-the-clock opioid therapy for the underlying persistent

cancer pain.”1 Fentora has been approved by the FDA only for the “management of breakthrough

pain in cancer patients 18 years of age and older who are already receiving and who are tolerant to

around-the-clock opioid therapy for their underlying persistent cancer pain.”2 In 2008, Cephalon

pled guilty to a criminal violation of the Federal Food, Drug and Cosmetic Act for its misleading

promotion of Actiq and two other drugs, and agreed to pay $425 million.3

         39.      Teva Ltd., Teva USA, and Cephalon, Inc. work together closely to market and sell



         1
           Highlights of Prescribing Information, ACTIQ (fentanyl citrate) oral transmucosal lozenge, CII (2009),
https://www.accessdata.fda.gov/drugsatfda_docs/label/2009/020747s030lbl.pdf.

         2
           Highlights of Prescribing Information, FENTORA (fentanyl citrate) buccal tablet, CII (2011),
https://www.accessdata.fda.gov/drugsatfda_docs/label/2012/021947s015lbl.pdf.
         3
           Press Release, U.S. Dep't of Justice, Biopharmaceutical Company, Cephalon, to Pay $425 Million & Enter
Plea to Resolve Allegations of Off-Label Marketing (Sept. 29, 2008),
https://www.justice.gov/archive/opa/pr/2008/September/08-civ-860.html.

                                                            11
      Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 12 of 67. PageID #: 85




Cephalon products in the United States. Teva Ltd. conducts all sales and marketing activities for

Cephalon in the United States through Teva USA and has done so since its October 2011 acquisition

of Cephalon. Teva Ltd. and Teva USA hold out Actiq and Fentora as Teva products to the public.

Teva USA sells all former Cephalon branded products through its “specialty medicines” division.

The FDA-approved prescribing information and medication guide, which is distributed with

Cephalon opioids, discloses that the guide was submitted by Teva USA, and directs physicians to

contact Teva USA to report adverse events.

        40.         Cephalon’s promotional websites, including those for Actiq and Fentora, display Teva

Ltd.’s logo.4 Teva Ltd.'s financial reports list Cephalon’s and Teva USA’s sales as its own, and its

year-end report for 2012 - the year immediately following the Cephalon acquisition - attributed a

22% increase in its specialty medicine sales to “the inclusion of a full year of Cephalon's specialty

sales,” including inter alia sales of Fentora.5 Teva Ltd. operates in the United States through its

subsidiaries Cephalon and Teva USA. The United States is the largest of Teva Ltd.’s global markets,

representing 53% of its global revenue in 2015. Upon information and belief, Teva Ltd. directs the

business practices of Cephalon and Teva USA, and their profits inure to the benefit of Teva Ltd. as

controlling shareholder.

        41.         JANSSEN PHARMACEUTICALS, INC. is a Pennsylvania corporation with its

principal place of business in Titusville, New Jersey, and is a wholly owned subsidiary of JOHNSON

& JOHNSON (J&J), a New Jersey corporation with its principal place of business in New



        4
            E.g., ACTIQ, http://www.actiq.com/ (displaying logo at bottom-left) (last visited Aug. 21, 2017).
        5
            Teva Ltd., Annual Report (Form 20) 62 (Feb. 12, 2013),
http://annualreports.com/HostedData/AnnualReportArchive/t/NASDAQ_TEVA_2012.pdf.

                                                               12
      Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 13 of 67. PageID #: 86




Brunswick, New Jersey. ORTHO-MCNEIL-JANSSEN PHARMACEUTICALS, INC., now known

as JANSSEN PHARMACEUTICALS, INC., is a Pennsylvania corporation registered to do business

in Alabama with its principal place of business in Titusville, New Jersey. JANSSEN

PHARMACEUTICA INC., now known as JANSSEN PHARMACEUTICALS, INC., is a

Pennsylvania corporation with its principal place of business in Titusville, New Jersey. J&J is the

only company that owns more than 10% of Janssen Pharmaceuticals’ stock, and corresponds with

the FDA regarding Janssen’s products. Upon information and belief, J&J controls the sale and

development of Janssen       Pharmaceuticals’ drugs and Janssen’s profits inure to J&J’s benefit.

Janssen Pharmaceuticals, Inc., Ortho-McNeil-Janssen Pharmaceuticals, Inc., Janssen Pharmaceutica,

Inc., and J&J are referred to collectively as “Janssen.”

       42.       Janssen manufactures, promotes, sells, and distributes drugs in the United States,

including the opioid Duragesic (fentanyl). Before 2009, Duragesic accounted for at least $1 billion

in annual sales. Until January 2015, Janssen developed, marketed, and sold the opioids Nucynta

(tapentadol) and Nucynta ER. Together, Nucynta and Nucynta ER accounted for $172 million in

sales in 2014.

       43.       ENDO HEALTH SOLUTIONS INC. is a Delaware corporation with its principal

place of business in Malvern, Pennsylvania. ENDO PHARMACEUTICALS INC. is a Delaware

corporation with its principal place of business in Malvern, Pennsylvania, and is a wholly owned

subsidiary of Endo Health Solutions Inc. Endo Health Solutions Inc. and Endo Pharmaceuticals Inc.

are referred to collectively as “Endo.”

       44.       Endo develops, markets, and sells prescription drugs, including the opioids

Opana/Opana ER, Percodan, Percocet, and Zydone, in the United States. Opioids made up roughly


                                                 13
      Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 14 of 67. PageID #: 87




$403 million of Endo's overall revenues of $3 billion in 2012. Opana ER yielded $1.15 billion in

revenue from 2010 and 2013, and it accounted for 10% of Endo’s total revenue in 2012. Endo also

manufactures and sells generic opioids such as oxycodone, oxymorphone, hydromorphone, and

hydrocodone products in the United States, by itself and through its subsidiary, Qualitest

Pharmaceuticals, Inc.

          45.   ALLERGAN PLC is a public limited company incorporated in Ireland with its

principal place of business in Dublin, Ireland. ACTAVIS PLC acquired ALLERGAN PLC in March

2015, and the combined company changed its name to ALLERGAN PLC as of June 2015. Before

that, WATSON PHARMACEUTICALS, INC. acquired ACTAVIS, INC. in October 2012, and the

combined company changed its name to Actavis, Inc. as of January 2013 and then ACTAVIS PLC

in October 2013. WATSON LABORATORIES, INC. is a Nevada corporation with its principal

place of business in Corona, California, and is a wholly-owned subsidiary of ALLERGAN PLC

(f/k/a Actavis, Inc., f/k/a Watson Pharmaceuticals, Inc.). ACTAVIS PHARMA, INC. (f/k/a Actavis,

Inc.) is a Delaware corporation with its principal place of business in New Jersey, which is registered

to do business in Alabama, and was formerly known as WATSON PHARMA, INC. ACTAVIS LLC

is a Delaware limited liability company with its principal place of business in Parsippany, New

Jersey.

          46.   Each of these defendants is owned by ALLERGAN PLC, which uses them to market

and sell its drugs in the United States. Upon information and belief, ALLERGAN PLC exercises

control over these marketing and sales efforts and profits from the sale of Allergan/Actavis products

ultimately inure to its benefit.

          47.   ALLERGAN PLC, ACTAVIS PLC, ACTAVIS, Inc., Actavis LLC, Actavis Pharma,


                                                  14
      Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 15 of 67. PageID #: 88




Inc., Watson Pharmaceuticals, Inc., Watson Pharma, Inc., and Watson Laboratories, Inc. are referred

to collectively as “Allergan.”

       48.     Allergan manufactures, promotes, sells, and distributes opioids, including the branded

drugs Kadian and Norco, a generic version of Kadian, and generic versions of Duragesic and Opana,

in the United States. Allergan acquired the rights to Kadian from King Pharmaceuticals, Inc. on

December 30, 2008, and began marketing Kadian in 2009.

       49.     MALLINCKRODT, LLC is a limited liability company organized and existing under

the laws of the State of Delaware with its principal place of business in St. Louis, Missouri.

Mallinckrodt, LLC is a wholly owned subsidiary of MALLINCKRODT, PLC, which is a public

limited company incorporated in Ireland with its principal place of business in Dublin, Ireland.

Mallinckrodt, PLC and Mallinckrodt, LLC do business as Mallinckrodt Pharmaceuticals.

Mallinckrodt, PLC and Mallinckrodt, LLC are referred to collectively as “Mallinckrodt.”

       50.     Mallinckrodt manufactures, markets, and sells drugs in the United States including

Exalgo, Roxicodone, and generic oxycodone, of which it is one of the largest manufacturers. In July

2017 Mallinckrodt agreed to pay $35 million to settle allegations brought by the Department of

Justice that it failed to detect and notify the DEA of suspicious orders of controlled substances.

       C.      DISTRIBUTOR DEFENDANTS

       51.     At all relevant times, certain Defendants named below distributed, supplied, sold, and

placed into the stream of commerce the prescription opioids, without fulfilling the fundamental duty

of wholesale drug distributors to detect and warn of diversion of dangerous drugs for non-medical

purposes. These Defendants (the “Distributor Defendants”) failed to comply with federal and/or state

law. Plaintiff Hospitals allege the unlawful conduct by the Distributor Defendants is responsible for


                                                 15
      Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 16 of 67. PageID #: 89




the volume of prescription opioids entering into and plaguing the geographic areas serviced by

Plaintiff Hospitals.

        52.     McKESSON CORPORATION (“McKesson”), at all relevant times, operated as a

licensed pharmacy wholesaler in Alabama. McKesson is registered with the Alabama Secretary of

State as a Delaware corporation. McKesson has its principal place of business located in San

Francisco, California.

        53.     CARDINAL HEALTH, INC. (“Cardinal”) at all relevant times, operated as a licensed

pharmacy wholesaler in Alabama. Cardinal is registered through various entities including Cardinal

Health 100, Inc. with the Alabama Secretary of State as an Indiana corporation, with its principal

office located in Dublin, Ohio. Cardinal Health, Inc. is an Indiana corporation with its principal place

of business in Dublin, Ohio.

        54.     AMERISOURCEBERGEN DRUG CORPORATION (“AmerisourceBergen”), at all

relevant times, operated as a licensed pharmacy wholesaler in Alabama. AmerisourceBergen is

registered with the Alabama Secretary of State as a Delaware corporation which may be served

through its registered agent for service of process. AmerisourceBergen's principal place of business

is located in Chesterbrook, Pennsylvania.

        55.     The data which reveals and/or confirms the identity of each wrongful opioid

distributor is hidden from public view in the DEA’s confidential ARCOS database. See Madel v.




                                                  16
        Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 17 of 67. PageID #: 90




USDOJ, 784 F.3d 448 (8th Cir. 2015). Neither the DEA6 nor the wholesale distributors7 will

voluntarily disclose the data necessary to identify with specificity the transactions which will form

the evidentiary basis for the many claims asserted herein.

          56.       Consequently, Plaintiff Hospials have named the three (3) wholesale distributors (i.e.,

AmerisourceBergen Drug Corporation, Cardinal Health, Inc., and McKesson Corporation) which

dominate 85% of the market share for the distribution of prescription opioids, whose principal

business is the nationwide wholesale distribution of prescription drugs. See Fed. Trade Comm'n v.

Cardinal Health, Inc., 12 F. Supp. 2d 34, 37 (D.D.C. 1998) (describing Cardinal Health, Inc.,

McKesson Corporation, and AmerisourceBergen Drug Corporation predecessors). Each has been

investigated and/or fined by the DEA for the failure to report suspicious orders. Plaintiff has reason

to believe each has engaged in unlawful conduct which resulted in the diversion of prescription

opioids into Plaintiff's community and that discovery will likely reveal others who likewise engaged

in unlawful conduct. Plaintiff names each of these corporations herein as defendants and places the

industry on notice that the Plaintiff is acting to abate the public nuisance plaguing the community.

Plaintiff will request expedited discovery pursuant to Rule 26(d) of the Federal Rules of Civil

Procedure to secure the data necessary to reveal and/or confirm the identities of the wholesale

distributors, including data from the ARCOS database.



          6
            Declaration of Katherine L. Myrick, Chief, Freedom of Information (FOI)/Privacy Act Unit (“SARF”), FOI,
Records Management Section (“SAR”), Drug Enforcement Administration (DEA), United States Department of Justice
(DOJ), Madel v. USDOJ, Case 0:13-cv-02832-PAM-FLN, (Document 23) (filed 02/06/14) (noting that ARCOS data
is “kept confidential by the DEA”).
          7
           See Declaration of Tina Lantz, Cardinal Health VP of Sales Operation, Madel v. USDOJ, Case 0:13-cv-
02832- PAM-FLN, (Document 93) (filed 11/02/16) (“Cardinal Health does not customarily release any of the
information identified by the DEA notice letter to the public, nor is the information publicly available. Cardinal Health
relies on DEA to protect its confidential business information reported to the Agency.”).

                                                                 17
      Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 18 of 67. PageID #: 91




                               III. JURISDICTION AND VENUE

       57.     This Court has original jurisdiction over this action for purposes of pretrial

proceedings pursuant to 28 U.S.C. § 1407, and Case Management Order One entered in In Re:

National Prescription Opiate Litigation (1:17-CV-2804, N.D. Ohio, April 11, 2018).

       58.     Jurisdiction and venue for remand or trial of this action is proper in the Northern

District of Alabama (“NDAL”). All Defendants do business by agent in Alabama and are part of a

series of distribution agreements providing opioid drugs to distribution centers, pharmacies, and

healthcare professionals through the State of Alabama. The amount in controversy exceeds the

jurisdictional minimum of the NDAL.

       59.     Venue is proper in the NDAL because a significant amount of those actions giving

rise to the claims for relief arose in the NDAL, and all other related claims are also proper in the

NDAL as additional claims against the named Defendants.

       60.     NDAL has personal jurisdiction over the Defendants because they conduct business

in Alabama, directly and through the purposeful direction of their actions towards Alabama and have

the requisite minimum contacts with Alabama necessary to constitutionally permit the NDAL to

exercise jurisdiction.

                    VI. TOLLING AND FRAUDULENT CONCEALMENT

       61.     Plaintiffs continue to suffer harm from the unlawful actions by the Defendants.

       62.     The continued tortious and unlawful conduct by the Defendants causes a repeated or

continuous injury. The damages have not occurred all at once but have continued to occur and have

increased as time progresses. The harm is not completed nor have all the damages been incurred until

the wrongdoing ceases. The wrongdoing and unlawful activity by Defendants has not ceased. The


                                                18
      Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 19 of 67. PageID #: 92




public nuisance remains unabated.

        63.      Defendants are equitably estopped from relying upon a statute of limitations defense

because they undertook efforts to purposefully conceal their unlawful conduct and fraudulently

assure the public that they were undertaking efforts to comply with their obligations under the state

and federal controlled substances laws, all with the goal of protecting their registered manufacturer

or distributor status and to continue generating profits. The Defendants affirmatively assured the

public that they are working to curb the opioid epidemic.

        64.      The Defendants not only have acknowledged that they understood their obligations

under the law, but they further publicly affirmed their claim that their conduct was in compliance

with those obligations.

        65.      The Defendants have also concealed and prevented discovery of information,

including data from the ARCOS database, which would confirm the extent of their wrongful and

illegal activities.

        66.      The Defendants distorted the meaning or import of studies they cited and offered

them as evidence for propositions the studies did not support. The Defendants invented the term

“pseudoaddiction” and promoted it to an unsuspecting medical community. Defendants provided the

medical community with false and misleading information about ineffectual medical strategies to

avoid or control opioid addiction.        Manufacturer Defendants recommended to the medical

community that dosages be increased, without disclosing the risks. Defendants spent millions of

dollars over a period of years on a misinformation campaign aimed at highlighting opioids’ alleged

benefits, disguising the risks, and promoting sales.

        67.      The medical community and consumers were duped by the Defendants’ campaign to


                                                  19
      Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 20 of 67. PageID #: 93




misrepresent and conceal the truth about the opioid drugs that they were aggressively pushing in the

state of Alabama.

       68.     Plaintiff Hospitals and the citizens of the state of Alabama reasonably relied on

Defendants’ affirmative statements regarding their purported compliance with their obligations under

the law and consent orders.

       69.     Plaintiff Hospitals’ claims are equitably tolled because Defendants knowingly and

fraudulently concealed the facts and their wrongful acts, and the material information pertinent to

their discovery, which Defendants concealed them from Plaintiff Hospitals. Plaintiff Hospitals did

not know, or could not have known through the exercise of reasonable diligence, of its claims, as a

result of Defendants conduct.

       70.     The purposes of the statutes of limitations period are satisfied because Defendants

cannot claim prejudice due to a late filing where the Plaintiffs filed suit promptly upon discovering

the facts essential to its claims, described herein, which Defendants knowingly concealed.

       71.     In light of their statements to the media, in legal filings, and settlements, Defendants

had actual and constructive knowledge that their conduct was deceptive, in that they consciously

concealed the schemes set forth herein.

       72.     Defendants continually and secretly engaged in their scheme to avoid compliance

with their legal obligations. Only Defendants and their agents knew or could have known about

Defendants' unlawful actions because Defendants made deliberate efforts to conceal their conduct.

As a result of the above, Plaintiff Hospitals were unable to obtain vital information bearing on its

claims absent any fault or lack of diligence on their part.

                                              COUNT I


                                                  20
      Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 21 of 67. PageID #: 94




                                              NEGLIGENCE

        The Plaintiffs incorporate Paragraphs 1 through 72 as if fully restated and set forth herein.

        73.        The Defendants owe a duty to use reasonable care to prevent causing harm to the

Plaintiffs resulting from the Defendants’ marketing, distribution, delivery, and sale of prescription

opioids in the State of Alabama and particularly in the Plaintiff Hospitals.

        74.        The Defendants also owe a duty to the Plaintiffs to maintain all appropriate licensing

in Alabama to distribute prescription opioids, to investigate and report on improper, suspicious and

illegal orders, and to prevent and stop any and all illegitimate shipments and distributions of opioids

into this State.

        75.        The Defendants are further under a legal duty to protect the health and welfare of the

citizens of Alabama by following federal and state laws concerning misuse and abuse of controlled

substances.8

        76.        Rather than uphold and follow their duties as set forth above, imposed by statute and

at common law, the Defendants, individually and collectively, worked to breach their duties, both

directly and by subterfuge, artifice and deception. The Defendants’ breach of duty in many cases is

willful, reckless, wanton and in total disregard of the safety of the public.

        77.        As a result of the Defendants’ breach of their legal duties, Alabama suffers the highest

rate of prescription opioid usage in America at an astonishing rate of 142.9 prescriptions per 100



        8
          Ala. Code §§ 20-2-52, § 20-2-56, § 20-2-57, and Alabama Administrative Code §§
680-X-3.05, § 680-X-2-.23(k)(3), and laws incorporated therein, including federal controlled
substance laws, which are public safety laws. The Alabama Legislature has found that “the
division, abuse, and misuse of prescription medications classified as controlled substances under
the Alabama Uniform Controlled Substances Act constitutes a serious threat to the health and
welfare of the citizens of the State of Alabama.” ALA. CODE § 20-2-210.

                                                     21
      Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 22 of 67. PageID #: 95




people. Prescription rates of benzodiazepine and other synthetic opioids are at equally high rates in

Alabama.

       78.     The volume of prescription opioids written, sold, shipped and delivered by

Defendants to the Plaintiff Hospitals, and the geographic area serviced by Plaintiff Hospitals, is

beyond the amount that a reasonably prudent corporate entity would provide under similar

circumstances given the applicable regulations and knowledge available to the Defendants.

       79.     The Defendants’ marketing and promotion of their opioid prescription drug products

is inconsistent and contrary to the actions of reasonably prudent corporate entities under similar

circumstances given the applicable knowledge and information of the Defendants that they have

created an opioid drug crisis across America and in the Hospitals named as Plaintiffs in this lawsuit.

Instead of exercising caution, issuing reports to federal, state and local governments about out of

control opioid distribution and use, the Defendants actively worked to sell and distribute more

prescription opioids without regard for the consequences and damages being caused to the Plaintiffs.

       80.     The Defendants know that there is a strong connection between abuse of prescription

opioids and the use of heroin. The strongest and most direct indicator of heroin usage is introduction

to, and abuse of, prescription opioids. Government studies have linked the use and abuse of

prescription painkillers to the growing use of heroin and the resulting occurrence of overdoes and

deaths from heroin.

       81.     Defendants’ conduct fell below the reasonable standard of care and was negligent.

Their negligent acts include:

               a.      Consciously supplying the market in the geographic area served by JPJ

                       HOSPITAL        with   highly-addictive    prescription opioids,     including


                                                 22
      Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 23 of 67. PageID #: 96




                       misrepresenting, understating, or obfuscating           the highly addictive

                       propensities of opioid pills;

               b.      Using unsafe marketing, labeling, distribution, and dispensing practices,

                       including failing to warn or advise physicians to conduct an addiction family

                       history of each and every potential patient;

               c.      Affirmatively enhancing the risk of harm from prescription opioids by failing

                       to act as a last line of defense against diversion;

               d.      Failing to properly train or investigate their employees;

               e.      Failing to properly review and analyze prescription orders and data for red

                       flags;

               f.      Failing to report suspicious orders or refuse to fill them;

               g.      Failing to provide effective controls and procedures to detect and/or guard

                       against theft and diversion of controlled substances;

               h.      Failing to police the integrity of their supply chains; and

               i.      Creating misleading information with the intention of having prescribing

                       physicians rely upon it.

       82.     Defendants sold prescription opioids in the supply chain knowing (a) there was a

substantial likelihood many of the sales were for non-medical purposes and, (b) opioids are an

inherently dangerous product when used for non-medical purposes, and (c) that every patient, before

being prescribed even one opioid pill, needed to have a complete family history of addiction to

alcohol and drugs, with any such history as a contraindication of any opioid use.

       83.     Defendants’ breach of duty and failure to use reasonable care in the distribution,


                                                  23
      Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 24 of 67. PageID #: 97




investigation, reporting, marketing, delivery and sale of prescription opioids have led to the resulting

heroin abuse and addiction experienced by the citizens of the Plaintiff Hospitals, in addition to the

illegal distribution of prescription opioids in the Plaintiff Hospitals.

        84.     As a result of the Defendants’ breach of duty and failure to use reasonable care, the

Plaintiffs have been and continue to be damaged through the rampant distribution of prescription

opioids that the Defendants were under a duty to monitor and control, but instead enabled, expanded

and participated in the wrongful distribution of their products.

        85.     As a proximate result of the Defendants’ conduct, the Plaintiffs have been damaged,

and will continue to be damaged, and seek full compensatory as well as punitive damages where

applicable, for their damages including the following, to wit;

        •       The Plaintiffs have expended substantial sums of money and will face
                skyrocketing costs for continued treatment and cure of opioid addiction;

        •       Emergency medical care to patients without insurance and ability to pay who
                suffer from opioid addiction, opioid related conditions and for life threatening
                overdoses;

        •       Emergency room care;

        •       Costs for professionals to render care and treatment for patients admitted
                form opioid related care;

        •       Costs for overdose medication, withdrawal medication, and medication for
                opioid related health problems and complications;

        •       Life support treatment and related costs;

        •       Administration costs;

        •       Occupancy costs, per diem bed costs and room costs;

        •       Physical costs and reimbursements;



                                                   24
      Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 25 of 67. PageID #: 98




       •       Unpaid and underpaid costs and expenditures;

       •       Neonatal treatment for infants born to opioid addicted mothers, including, but
               not limited to, birth complications, dangerously low birth weights, respiratory
               issues, neonatal withdrawal syndrome and long term health complications;

       •       Counseling, social services and addiction services; and

       •       Interest, collection costs, and attorneys fees.

                                        COUNT II
                              FRAUD AND MISREPRESENTATION

       The Plaintiffs incorporate Paragraphs 1 through 85 as if fully restated and set forth herein.

       86.     This Count is brought pursuant to Alabama Code §§ 6-5-101 to 6-5-104 (1975).

       87.     The Defendants have separately and severally committed misrepresentation, deceit,

concealment and fraud.       The Defendants have separately and severally committed fraud and

misrepresentation through:

       •       the willful, reckless or mistaken representations of materials facts;

       •       the suppression of material facts that Defendants were under a duty to
               communicate;

       •       the concealment of material facts with the intent to deceive and mislead;

       •       the misrepresentation of material facts made willfully to induce actions to the
               Plaintiffs’ detriment; and

       •       the intentional misrepresentation of material facts with knowledge of the
               falsity of the representations with intent the Plaintiffs would rely on the
               representations to their detriment.

       88.     In an effort to mislead the public concerning risks, benefits and safety of prescription

opioids, the Defendants worked both individually and in concert to deceptively market and falsely

present their products.



                                                  25
      Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 26 of 67. PageID #: 99




        89.     Similarly to the deceptions inflicted on the American public by the tobacco companies

denying the addictive nature of smoking and the serious adverse health effects caused by smoking,

the Defendants have worked in concert to minimize the addictive aspects of opioids and the serious

adverse consequences of using prescription opioids.

        90.     Through their actions and marketing efforts to the public, patients and healthcare

professionals, including hospitals, doctors and nurses, the Defendants spent millions of dollars to

conduct a campaign of fraudulent misrepresentations, including, to wit:

        •       misrepresenting and misleading the truth about opioids and addiction;

        •       misrepresenting that opioids improve function;

        •       misrepresenting that opioid dependancy can be managed;

        •       misrepresenting that opioid prescriptions create dependency leading to illegal
                street drugs;

        •       misrepresenting that opioids should be used for very short periods of time and
                not for chronic pain;
        •       misrepresenting that Defendants had funded alleged “independent research”
                to support their misrepresentations and fraudulent claims concerning the
                effectiveness of opioid derivatives to prevent or minimize addiction risks;

        •       misrepresenting that opioid withdrawal could be easily and simply managed;

        •       falsely and fraudulently stating that opioid dosage posed no significant risks
                to patients; and

        •       falsely and fraudulently suppressing the serious adverse effects of opioids
                while overstating the risks and potential complications from use of alternative
                forms of pain treatment.

        91.     Defendants’ fraud and misrepresentation has exacted a financial burden for which the

Plaintiffs seek relief and damages. Categories of past and continuing sustained damages include,

but are not limited to, the following:


                                                  26
     Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 27 of 67. PageID #: 100




       •      The Plaintiffs have expended substantial sums of money and will face
              skyrocketing costs for continued treatment and cure of opioid addiction;

       •      Emergency medical care to patients without insurance and ability to pay who
              suffer from opioid addiction, opioid related conditions and for life threatening
              overdoses;

       •      Emergency room care;

       •      Costs for professionals to render care and treatment for patients admitted
              form opioid related care;

       •      Costs for overdose medication, withdrawal medication, and medication for
              opioid related health problems and complications;

       •      Life support treatment and related costs;

       •      Administration costs;

       •      Occupancy costs, per diem bed costs and room costs;

       •      Physical costs and reimbursements;

       •      Unpaid and underpaid costs and expenditures;
       •      Neonatal treatment for infants born to opioid addicted mothers, including, but
              not limited to, birth complications, dangerously low birth weights, respiratory
              issues, neonatal withdrawal syndrome and long term health complications;

       •      Counseling, social services and addiction services; and

       •      Interest, collection costs, and attorneys fees.

                                           COUNT III
                                           NUISANCE

       The Plaintiffs incorporate Paragraphs 1 through 91 as if fully restated and set forth herein.

       92.    Plaintiff Hospitals have standing to pursue nuisance claims against the Defendants

for public nuisance pursuant to Ala. Code § 6-5-121 (1975).

       93.    Plaintiff Hospitals have standing to pursue nuisance claims against the Defendants



                                                 27
     Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 28 of 67. PageID #: 101




for public nuisance pursuant to Ala. Code § 11-1-2 (1975).

       94.     Patients and citizens of the geographic areas serviced by Plaintiff Hospitals have the

right to be protected from dangers to the public health, safety and welfare resulting from a public

nuisance.

       95.     Pursuant to Alabama law, a nuisance includes “anything that works, hurt,

inconvenience or damage to another” and a public nuisance is defined as anything “which damages

all persons who come within the spear of its operation, though it may vary in its effects on

individuals.” Ala. Code § 6-5-121 and 122 (1975).

       96.     The Defendants, individually as well as acting through their agents, and in concert

with one another, have created an opioid epidemic that has created harm, damage and inconvenience

to the Plaintiffs and their residents. Although the effects of the nuisance created by the Defendants

may vary on individuals within the Plaintiff Hosptials, the Defendants have created a nuisance, and

damaged the public by engaging in the following conduct, to wit:

       •       creating, financing and supporting the distribution of patient and prescriber
               education materials misrepresenting data concerning the safety efficacy of
               opioids for long-term treatment of chronic non-cancer pain, including the
               known rates of abuse and addiction and the lack of validation of the same for
               long-term efficacy;

       •       developing and disseminating misleading scientific studies concluding the
               safety of opioids for long-term treatment of chronic non-cancer pain;

       •       developing and disseminating misleading scientific studies based on
               incomplete or inadequate data while concealing facts about the danger of
               prescription opioids;

       •       sponsoring, distributing and assisting in the distribution of publications
               presenting an unbalanced presentation of the long-term dose and dependent
               risks of opioids versus alternatives;



                                                 28
     Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 29 of 67. PageID #: 102




       •       creating, sponsoring and distributing patient education materials to
               consumers containing deceptive statements about opioid use;

       •       marketing opioid drugs as safe and effective for long-term treatment of
               chronic pain conditions when they were not safe, for the purpose of deceiving
               physicians into using and prescribing addictive opioid drugs to their patients;

       •       distributing brochures to doctors, patients and law enforcement officials that
               included statements concerning the indicators of possible opioid abuse;

       •       disseminating misleading statements regarding the true risk of addiction and
               promoting the concept of pseudoaddiction through Defendants’ own
               unbranded publications on internet sites, operated by the Defendants, directed
               to care givers, consumers and healthcare professionals;

       •       acting intentionally, recklessly and unlawfully in failing to maintain controls
               against prescription opioid diversion through monitoring, reporting and in
               recognition of the Defendants’ duty to refuse to fill suspicious orders of
               opioids;

       •       by refusing to fill suspicious and unwarranted orders of prescription opioids
               in order to maintain effective controls against drug diversion and unlawfully
               continuing the ship prescription opioids to the Plaintiff Hosptials; and

       •       marketing, distributing and selling prescription opioids which the Defendants
               knew, or should have known, were being diverted for non-legitimate, non-
               medical use, with a substantial likelihood of illegal and improper distribution
               to the public.

       97.     The Defendants’ actions are continuing in nature and as a result of said actions, the

Defendants have negatively impacted the rights of the patients and citizens of the geographic areas

serviced by the Plaintiff Hospitals to live without unreasonable interference to the public health,

safety, welfare, peace, comfort and convenience, unreasonable threat of crime, and the right to be

free from disturbance without the unreasonable apprehension of danger to personal property resulting

from the opioid epidemic.

       98.     The Defendants’ actions, separate and severally, have been, and continue to be, a



                                                 29
     Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 30 of 67. PageID #: 103




substantial factor in opioids becoming widely available and widely used for non-medical purposes.

The Defendants, separately and severally, have a responsibility, and legal obligation, within the

system of opioid distribution to refrain from conduct that would create a widespread nuisance which

negatively affects the Plaintiff Hospitals, creating an enormous public health crisis resulting from

the overuse of prescription opioids and heroin.

        99.     The Defendants’ conduct is a direct and proximate cause of death, injury and damage

to the patients and citizens of the geographic area serviced by the Plaintiff Hospitals, which has

caused financial damage to Plaintiff Hospitals, and if allowed to continue, unabated, will continue

to threaten the health, safety and welfare of the Plaintiff Hospitals.

        100.    The Defendants’ conduct is ongoing and persistent, and the Plaintiffs seek to recover

all damages flowing from the Defendants’ conduct; including, but not limited to, abatement of the

nuisance and all harm created by the Defendants’ conduct, to wit:

        •       The Plaintiffs have expended substantial sums of money and will face
                skyrocketing costs for continued treatment and cure of opioid addiction;

        •       Emergency medical care to patients without insurance and ability to pay who
                suffer from opioid addiction, opioid related conditions and for life threatening
                overdoses;

        •       Emergency room care;

        •       Costs for professionals to render care and treatment for patients admitted
                form opioid related care;

        •       Costs for overdose medication, withdrawal medication, and medication for
                opioid related health problems and complications;

        •       Life support treatment and related costs;

        •       Administration costs;



                                                   30
     Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 31 of 67. PageID #: 104




        •       Occupancy costs, per diem bed costs and room costs;

        •       Physical costs and reimbursements;

        •       Unpaid and underpaid costs and expenditures;

        •       Neonatal treatment for infants born to opioid addicted mothers, including, but
                not limited to, birth complications, dangerously low birth weights, respiratory
                issues, neonatal withdrawal syndrome and long term health complications;

        •       Counseling, social services and addiction services; and

        •       Interest, collection costs, and attorneys fees.

        101.    In addition to the compensatory damages sought above for actual damages and

abatement damages, Plaintiffs claim the right to be compensated in punitive damages against the

Defendants as a result of their deliberate and intentional actions committed with malice and

oppression and with knowledge that their actions would likely result in grave harm.

                                      COUNT IV
                                   DRUG NUISANCE
                             ALABAMA STATUTE § 6-5-155 et seq.

        The Plaintiffs incorporate Paragraphs 1 through 101 as if fully restated and set forth herein.

        102.    It cannot be denied there is an opioid epidemic in America and the epidemic has

resulted in increased financial costs to hospitals to address public health issues.

        103.    As stated herein, the Defendants’ actions in the marketing, presentation,

representation, distribution, advertising, and sale of prescription opioids has created consumption

of opioid related drugs that has become dangerous and harmful to the public welfare. Prescription

opioid abuse has led to increased crime and criminal activity in the State of Alabama, as well as in

the Plaintiff Hospitals.

        104.    In the Plaintiff Hospitals, the nationwide opioid epidemic has been especially


                                                   31
     Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 32 of 67. PageID #: 105




damaging, impacting people from all walks of life from newborns to the elderly, including all races

and socio-economic levels of the population. By their conduct, the Defendants have created a drug

related nuisance in the Plaintiff Hospitals.9

        105.    Alabama recognizes that drugs can have a tremendous negative impact on

communities, such as the geographic areas serviced by Plaintiff Hospitals. The Alabama Code

defines a “Drug-Related Nuisance” as the “sale, distribution, possession, storage, transportation or

manufacture of any controlled substance in violation of the controlled substances acts, or similar act

of the United States or any other state” that causes harm to a community. Ala. Code § 6-5-155.

        106.    There is a duty and corresponding right provided under Alabama law for any person

to take action against drug related nuisances to “file an action in the circuit courts of this state to

abate, enjoin, and prevent the drug-related nuisance.” Ala. Code § 6-5-155(2).

        107.    The Alabama Uniform Controlled Substance Act, the U.S. Controlled Substances Act

and regulations promulgated by the Alabama State Board of Pharmacy proscribe Defendants’

manufacture and distribution of opioids while failing to maintain effective controls against diversion.

See, e.g., 21 C.F.R. § 1301.74(b); 21 U.S.C. § 823(a)(1), (b)(1); ALA. CODE §§ 20-2-56 and 57;

ALA. ADMIN. CODE §680-X-3-.05. This manufacture and distribution in violation of the

controlled substance acts or similar act of the United States constitutes a Drug-Related Nuisance.

As a result of the drug-related nuisance created by the Defendants, and as elaborated in the preceding

paragraphs, the Plaintiff Hospitals have sustained damages, harm and unreasonable jeopardy to the


        9
         For purposes of the Drug-Related Nuisance statute, “controlled substance acts” are
defined as “[t]he provisions of Sections 20-2-1 et seq., known as the “Alabama Uniform
Controlled Substance Act,” and Sections 13A-12-201 et seq., known as “The Drug Predator
Control Act of 1987,” and Sections 13A-12-210 et seq., known as “The Drug Crimes
Amendments Act of 1987.” ALA. CODE § 6-5-155.1.

                                                  32
     Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 33 of 67. PageID #: 106




health, morals, comfort, welfare and safety of their communities and to their residents.

       108.    The Defendants’ conduct is ongoing and persistent, and the Plaintiffs seek to recover

all damages flowing from the Defendants’ conduct; including, but not limited to, abatement of the

nuisance and all harm created by the Defendants’ conduct, to wit:

       •       The Plaintiffs have expended substantial sums of money and will face
               skyrocketing costs for continued treatment and cure of opioid addiction;

       •       Emergency medical care to patients without insurance and ability to pay who
               suffer from opioid addiction, opioid related conditions and for life threatening
               overdoses;

       •       Emergency room care;

       •       Costs for professionals to render care and treatment for patients admitted
               form opioid related care;

       •       Costs for overdose medication, withdrawal medication, and medication for
               opioid related health problems and complications;

       •       Life support treatment and related costs;

       •       Administration costs;

       •       Occupancy costs, per diem bed costs and room costs;

       •       Physical costs and reimbursements;

       •       Unpaid and underpaid costs and expenditures;

       •       Neonatal treatment for infants born to opioid addicted mothers, including, but
               not limited to, birth complications, dangerously low birth weights, respiratory
               issues, neonatal withdrawal syndrome and long term health complications;

       •       Counseling, social services and addiction services;

       •       Interest, collection costs, and attorneys fees; and

       •       daily statutory fines as provided under Alabama law.



                                                 33
     Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 34 of 67. PageID #: 107




§ 6-5-155.7, Ala. Code (1975)

       109.    In addition to the compensatory and statutory damages sought above for actual

damages and abatement costs, Plaintiffs claim the right to be compensated in punitive damages

against the Defendants as a result of their deliberate and intentional actions committed with malice

and oppression and with knowledge that their actions would likely result in grave harm.

                                           COUNT V
                                      CIVIL CONSPIRACY

       The Plaintiffs incorporate Paragraphs 1 through 109 as if fully restated and set forth herein.

       110.    Alabama law recognizes a civil conspiracy cause of action where multiple parties act

in concert to commit wrongful acts. The Defendants have in the past, and continue through the

present, to work in a concerted effort to profit from the sale of prescription opioid drugs through

violations of their statutory duties under the Controlled Substances Act, 21 U.S.C. § 801(2), 21

U.S.C. § 821-824 and 21 U.S.C. § 823(6)(1).

       111.    The Defendants, separately and severally, encouraged their wholesalers and

pharmacists to purchase ever increasing amounts of prescription opioids, and to increase their sales

volume, by providing them discounts and rebates based upon market share and sales volume. The

Defendants worked in concert to incentivize purchases of wholesale prescription opioid drugs so that

they could decrease their costs per pill and increase their profits. By decreasing volume purchase

prices to high volume distributors and pharmacies, the Defendants’ distributors could maintain

prescription opioid drug costs while increasing their profits.

       112.    The Defendants, working clandestinely, incentizied their distributors and pharmacies

to boost opioid sales through a series of contractual relationships allowing for the coordination of



                                                 34
     Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 35 of 67. PageID #: 108




sales activities, incentives and increased profits.

          113.   As a result of the Defendants’ conspiratorial activities and incentives, the sales

volume of prescription opioids increased dramatically, along with revenues, with a corresponding

increase of illegitimate, improper and illegal prescription opioids being distributed to the public.

          114.   Under constant pressure from Defendants to increase sales, wholesale distributors and

pharmacies were directed to sell more opioids, fill more “borderline” or suspicious orders, and

increase distribution amounts of opioid based prescription drugs to the point that it was obvious to

those taking part in the conspiracy that a large amount of the prescription drug sales could not

possibly be legitimate, that there could not be any legitimate medical justification for the

skyrocketing opioid sales, and that opioid distribution was exponentially exceeding reasonable

limits.

          115.   Defendants’ statutory duties of reporting unusual sales, suspect transactions and

unlawful diversion of dangerous controlled substances, were (and are) being ignored.              The

Defendants and their distributors were on notice from the United States Government that repeated

DEA enforcement actions were being conducted in the State of Alabama, and that a vast amount of

prescription opioids were being abused and diverted in the State of Alabama, and the Defendants’

legal obligations to maintain “effective controls” to prevent the illegal sale and distribution of

prescription opioid drugs were being ignored and overlooked.

          116.   Ignoring their legal and statutory duties, the Defendants not only disregarded danger

signs, but advanced policies and procedures to cover up their illegal (but highly profitable) conduct

in a conspiracy to sell more prescription opioids. In disregard of the facts indicating an opioid

epidemic, the Defendants have continued their “aggressive marketing” practices.


                                                  35
     Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 36 of 67. PageID #: 109




        117.    To justify the alarming number of opioids distributed across America and within

Alabama, the Defendants advanced their conspiracy through the misrepresentation of their products

including the public’s need for opioids and the lack of legitimate reasons for skyrocketing

consumption numbers, including, to wit:

        •       misrepresenting and misleading the truth behind increasing sales and opioid
                addiction;

        •       misrepresenting that opioids improve patient function;

        •       misrepresenting that opioid dependancy can be effectively managed;

        •       misrepresenting that opioid prescriptions create dependency leading to illegal
                street drug consumption;

        •       misrepresenting that opioids should be used for very short periods of time and
                not for chronic pain;

        •       misrepresenting that Defendants had funded alleged “independent research”
                to support their misrepresentations and fraudulent claims concerning the
                effectiveness of opioid derivatives to prevent or minimize addiction risks;

        •       misrepresenting that opioid withdrawal could be easily and simply managed;

        •       falsely and fraudulently stating that opioid dosage posed no significant risks
                to patients; and

        •       falsely and fraudulently suppressing the serious adverse effects of opioids
                while overstating the risks and potential complications from use of alternative
                forms of pain treatment.

        118.    Defendants’ conspiracy has exacted a financial burden upon Plaintiff Hospitals, for

which Plaintiffs seek relief and damages. Categories of past and continuing sustained damages

include, but are not limited to, the following:

        •       The Plaintiffs have expended substantial sums of money and will face
                skyrocketing costs for continued treatment and cure of opioid addiction;



                                                  36
     Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 37 of 67. PageID #: 110




       •       Emergency medical care to patients without insurance and ability to pay who
               suffer from opioid addiction, opioid related conditions and for life threatening
               overdoses;

       •       Emergency room care;

       •       Costs for professionals to render care and treatment for patients admitted
               form opioid related care;

       •       Costs for overdose medication, withdrawal medication, and medication for
               opioid related health problems and complications;

       •       Life support treatment and related costs;

       •       Administration costs;

       •       Occupancy costs, per diem bed costs and room costs;

       •       Physical costs and reimbursements;

       •       Unpaid and underpaid costs and expenditures;

       •       Neonatal treatment for infants born to opioid addicted mothers, including, but
               not limited to, birth complications, dangerously low birth weights, respiratory
               issues, neonatal withdrawal syndrome and long term health complications;

       •       Counseling, social services and addiction services; and

       •       Interest, collection costs, and attorneys fees.

                                     COUNT VI
                            WANTON-INTENTIONAL CONDUCT
                                 PUNITIVE DAMAGES

       The Plaintiffs incorporate Paragraphs 1 through 118 as if fully restated and set forth herein.

       119.    The Defendants’ actions, separately and severally, are the product of their conscious

disregard of the rights and safety of Plaintiff Hospitals, the patients of Plaintiff Hospitals and the

citizens of the geographic areas serviced by Plaintiff Hospitals, with the attendant awareness that

harm will (and has) likely result from the Defendants’ actions.


                                                  37
     Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 38 of 67. PageID #: 111




        120.    The actions of the Defendants are set forth in the preceding counts and paragraphs

of this Complaint and are incorporated herein by reference. The Defendants’ actions are willful,

wanton, intentional and committed with reckless disregard for the rights and safety of Plaintiff

Hospitals, the patients of Plaintiff Hospitals and the citizens of the geographic areas serviced by

Plaintiff Hospitals.

        121.    The conduct of the Defendants has been, and continues to be, willful as defined by

Alabama law such that Defendants were aware that their actions, as well as their failure to act in

stopping and preventing improper opioid distribution, would cause harm to the public.

        122.    While the Defendants may not have intended harm to the specific named Plaintiffs

in this case, the Defendants knew their breach of their legal duties would cause great harm to the

American public and Alabamians in particular yet they proceeded in their efforts to distribute and

sell prescription opioids in disregard of the rights and safety of Plaintiff Hospitals, the patients of

Plaintiff Hospitals and the citizens of the geographic areas serviced by Plaintiff Hospitals.

        123.    The actions of the Defendants, separately and severally, have combined and concurred

to harm the Plaintiff Hospitals, and the actions of the Defendants have all contributed to cause the

Plaintiffs’ damages.

        124.    The actions of the Defendants have, and continue to be, carried on with a reckless

and/or conscious disregard for the rights, welfare and safety of Plaintiff Hospitals, the patients of

Plaintiff Hospitals and the citizens of the geographic areas serviced by Plaintiff Hospitals

        125.    The actions of the Defendants have, and continue to be, the source of unjust hardship

to the Plaintiff Hospitals, the patients of Plaintiff Hospitals and the citizens of the geographic areas

serviced by Plaintiff Hospitals


                                                  38
     Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 39 of 67. PageID #: 112




        126.    The actions of the Defendants have, and continue to be, wrongful actions without just

cause or excuse.

        127.    The Plaintiffs demand judgment from the Defendants in an amount of money

sufficient to punish the Defendants for their wrongful conduct and to protect the public by deterring

and discouraging the Defendants and others from doing the same or similar wrongs in the future.

                                 COUNT IV
          RACKETEER-INFLUENCED AND CORRUPT ORGANIZATIONS ACT
                         “RICO” 18 U.S.C. 1961, et seq.

        The Plaintiffs incorporate Paragraphs 1 through 127 as if fully restated and set forth herein.

        128.    Plaintiffs bring this RICO Count against all Defendants.

        129.    The RICO Defendants conducted and continue to conduct their business through

legitimate and illegitimate means in the form of an association-in-fact enterprise and/or a legal entity

enterprise. At all relevant times, the RICO Defendants were “persons” under 18 U.S.C. § 1961(3)

because they are entities capable of holding, and do hold, “a legal or beneficial interest in property.”

        130.    Section 1962(c) of RICO makes it unlawful “for any person employed by or

associated with any enterprise engaged in, or the activities of which affect, interstate or foreign

commerce, to conduct or participate, directly or indirectly, in the conduct of such enterprise’s affairs

through a pattern of racketeering activity or collection of unlawful debt.” 18 U.S.C. § 1962(c);

United States v. Turkette, 452 U.S. 576, 580 (1981).

        131.    The term “enterprise” includes “any individual, partnership, corporation, association,

or other legal entity, and any union or group of individuals associated in fact although not a legal

entity.” 18 U.S.C. § 1961(4); Turkette, 452 U.S. at 580; Boyle v. U.S., 556 U.S. 938, 944 (2009). The

definition of “enterprise” in Section 1961(4) includes legitimate and illegitimate enterprises within


                                                  39
     Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 40 of 67. PageID #: 113




its scope.

        132.     The RICO Defendants aggressively sought to build their revenue, increase profit and

grow their share of the prescription painkiller market by unlawfully and surreptitiously increasing

the volume of opioids they sold. However, the RICO Defendants are not permitted to engage in a

limitless expansion of their market through the unlawful sales of regulated painkillers. As

“registrants,” the RICO Defendants operated and continue to operate within the “closed system”

created under the Controlled Substances Act, 21 U.S.C. § 821, et seq. (the “CSA”). The CSA

restricts the RICO Defendants’ ability to manufacture or distribute Schedule II substances like

opioids by requiring them to: (1) register to manufacture or distribute opioids; (2) maintain effective

controls against diversion of the controlled substances that they manufacturer or distribute; (3)

design and operate a system to identify suspicious orders of controlled substances, halt such unlawful

sales and report them to the DEA; and (4) make sales within a limited quota set by the DEA for the

overall production of Schedule II substances like opioids.

        133.     The Opioid Diversion Enterprise (as defined below) systematically and fraudulently

violated their statutory duty to maintain effective controls against diversion of their drugs, to design

and operate a system to identify suspicious orders of their drugs, to halt unlawful sales of suspicious

orders and to notify the DEA of suspicious orders.10 The RICO Defendants placed hundreds of

millions of pills into the illicit market, which allowed them to generate obscene profits, by the

unlawful sales of opioids.

        134.     Each of the RICO Defendants were associated with and conducted or participated in

the affairs of the RICO enterprise (defined below and referred to collectively as the “Opioid


        10
             21 U.S.C. § 823(a)(1), (b)(1); 21 C.F.R. § 1301.74(b)-(c).

                                                  40
     Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 41 of 67. PageID #: 114




Diversion Enterprise”), the purpose of which was to engage in the unlawful sales of opioids, while

deceiving the public and federal and state regulators into believing that the RICO Defendants were

fulfilling their statutory obligations. As a direct result of the RICO Defendants’ fraudulent scheme,

course of conduct and pattern of racketeering activity, they were able to extract billions of dollars

of revenue from the American public. The RICO Defendants’ misconduct violated Section 1962(c),

and 18 U.S.C. § 1964(c) entitles Plaintiffs to treble damages for its injuries.

        135.    The RICO Defendants were members of a legal entity enterprise within the meaning

of 18 U.S.C. § 1961(4), through which the RICO Defendants conducted their pattern of racketeering

activity in this jurisdiction and throughout the United States. The Healthcare Distribution Alliance

(the “HDA”) is a distinct legal entity that satisfies the definition of a RICO enterprise. The HDA is

a non-profit corporation formed under the laws of the District of Columbia and doing business in

Virginia. As a non-profit corporation, HDA qualifies as an “enterprise” within the definition set out

in 18 U.S.C. § 1961(4) because it is a corporation and a legal entity.

        136.    Each of the RICO Defendants is a legal entity separate and distinct from the HDA.

Additionally, the HDA serves the interests of distributors and manufacturers beyond the RICO

Defendants. Therefore, the HDA exists separately from the Opioid Diversion Enterprise, and each

of the RICO Defendants exists separately from the HDA. Therefore, the HDA may serve as a RICO

enterprise.

        137.    The legal and association-in-fact enterprises alleged in the previous and subsequent

paragraphs were each used by the RICO Defendants to conduct the Opioid Diversion Enterprise by

engaging in a pattern of racketeering activity. Therefore, the legal and association-in-fact enterprises

alleged in the previous and subsequent paragraphs are pleaded in the alternative and are collectively


                                                  41
     Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 42 of 67. PageID #: 115




referred to as the “Opioid Diversion Enterprise.”

       A.      THE OPIOID DIVERSION ENTERPRISE

       138.    The United States Congress enacted the Controlled Substances Act in 1970.11 The

CSA and its implementing regulations created a closed system of distribution for all controlled

substances. The closed chain of distribution was intended to prevent the diversion of legally

produced controlled substances into the illicit market. Congress specifically designed the closed

system to ensure that there are multiple ways of identifying and preventing diversion through active

participation by registrants within the drug delivery chain. All registrants – manufacturers and

distributors alike – must adhere to the specific security, recordkeeping, monitoring and reporting

requirements that are designed to identify or prevent diversion. When registrants at any level fail

to fulfill their obligations, the necessary checks and balances collapse. The result is the scourge of

addiction that has occurred.

       139.    The closed system created by the CSA required the DEA determine quotas of each

basic class of Schedule I and II controlled substances each year. The quota system was intended to

reduce or eliminate diversion from “legitimate channels of trade” by controlling the “quantities of

the basic ingredients needed for the manufacture of [controlled substances] and requiring order forms

for all transfers of these drugs.” The DEA published suggested questions that a distributor should

ask prior to shipping controlled substances, in order to “know their customers.”

       140.    It is unlawful for a registrant to manufacture a controlled substance in Schedule II,

like prescription opioids, that is (1) not expressly authorized by its registration and by a quota



       11
         Joseph T. Rannazzisi Decl. ¶ 4, Cardinal Health, Inc. v. Eric Holder, Jr., Attorney
General, D.D.C. Case No. 12-cv-185 (Document 14-2 February 10, 2012).

                                                 42
      Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 43 of 67. PageID #: 116




assigned to it by DEA or (2) in excess of a quota assigned to it by the DEA.

         141.      At all relevant times, the RICO Defendants operated as an association-in-fact

enterprise formed for the purpose of unlawfully increasing sales, revenues and profits by

disregarding their statutory duty to identify, investigate, halt and report suspicious orders of opioids

and diversion of their drugs into the illicit market in order to unlawfully increase the quotas set by

the DEA and allow them to collectively benefit from the unlawful formation of a greater pool of

prescription opioids from which to profit. The RICO Defendants conducted their pattern of

racketeering activity in this jurisdiction and throughout the United States through this enterprise.12

         142.      At all relevant times, the Opioid Diversion Enterprise: (a) had an existence separate

and distinct from each RICO Defendant; (b) was separate and distinct from the pattern of

racketeering in which the RICO Defendants engaged; (c) was an ongoing and continuing

organization consisting of legal entities, including each of the RICO Defendants; (d) was

characterized by interpersonal relationships among the RICO Defendants; (e) had sufficient longevity

for the enterprise to pursue its purpose; and (f) functioned as a continuing unit. Turkette, 452 U.S.

at 580; Boyle, 556 U.S. at 944 (2009). Each member of the Opioid Diversion Enterprise participated

in the conduct of the enterprise, including patterns of racketeering activity, and shared in the

astounding growth of profits supplied by fraudulently inflating opioid sales generated as a result of

the Opioid Diversion Enterprise’s disregard for their duty to prevent diversion of their drugs into the

illicit market and requests that the DEA increase production quotas, all so that the RICO Defendants



         12
              The opioid epidemic has its origins in the mid-1990s when, between 1997 and 2007, per capita purchase
of methadone, hydrocodone and oxycodone increased 13-fold, 4-fold and 9 fold, respectively. By 2010, enough
prescription opioids were sold in the United States to medicate every adult in the country with a dose of 5 milligrams
of hydrocodone every 4 hours for 1 month. Am J Public Health 2014; 104(2):e52-9.

                                                               43
     Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 44 of 67. PageID #: 117




would have a larger pool of prescription opioids from which to profit.

          143.   The Opioid Diversion Enterprise functioned by selling prescription opioids. The

RICO Defendants, through their illegal enterprise, engaged in a pattern of racketeering activity that

involves a fraudulent scheme to increase revenue by violating State and Federal laws requiring the

maintenance of effective controls against diversion of prescription opioids and the identification,

investigation and reporting of suspicious orders of prescription opioids destined for the illicit drug

market.

          144.   The Opioid Diversion Enterprise engaged in, and its activities affected, interstate and

foreign commerce because the enterprise involved commercial activities across state lines, such as

manufacture, sale, distribution and shipment of prescription opioids throughout the country and this

jurisdiction and the corresponding payment and/or receipt of money from the sale of the same.

          145.   The Opioid Diversion Enterprise used their interpersonal relationships and

communication network for the purpose of conducting the enterprise through a pattern of

racketeering activity. Each of the RICO Defendants had a systematic link to each other through joint

participation in lobbying groups, trade industry organizations, contractual relationships and

continuing coordination of activities. The RICO Defendants participated in the operation and

management of the Opioid Diversion Enterprise by directing its affairs, as described herein.

          146.   The Healthcare Distribution Alliance (“HDA”) led to the formation of interpersonal

relationships and an organization between the RICO Defendants. Although the entire HDA

membership directory is private, the HDA website confirms that each of the Distributor Defendants

and the Manufacturer Defendants named in the Complaint, were members of the HDA.174

Additionally, the HDA and each of the Distributor Defendants eagerly sought the active membership


                                                   44
     Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 45 of 67. PageID #: 118




and participation of the Manufacturer Defendants by advocating that one of the benefits of

membership included the ability to develop direct relationships between Manufacturers and

Distributors at high executive levels.

       147.    The HDA touted the benefits of membership to the Manufacturer Defendants,

advocating that membership included the ability to, among other things, “network one on one with

manufacturer executives at HDA’s members-only Business and Leadership Conference,”

“networking with HDA wholesale distributor members,” “opportunities to host and sponsor HDA

Board of Directors events,” “participate on HDA committees, task forces and working groups with

peers and trading partners” and “make connections.” The HDA and the Distributor Defendants

believed that membership in the HDA was an opportunity to create interpersonal and ongoing

organizational relationships between the Manufacturers and Defendants.

       148.    There are two types of memberships in the HDA; manufacturer and distributor. The

application for manufacturer membership in the HDA further indicates the level of connection that

existed between the RICO Defendants. A “senior company executive” must sign the manufacturer

membership application, and it requests that the manufacturer applicant identify a key contact and

any additional contacts from within its company. The HDA application also requests that the

manufacturer identify its current distribution information and its most recent year-end net sales

through any HDA distributors. After becoming members, the Distributors and Manufacturers were

eligible to participate on councils, committees, task forces and working groups.

       149.    The councils, committees, task forces and working groups provided the Manufacturer

and Distributor Defendants with the opportunity to work closely together in shaping their common

goals and forming the enterprise’s organization. The HDA also offers a multitude of conferences,


                                                45
     Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 46 of 67. PageID #: 119




including annual business and leadership conferences. The HDA and the Distributor Defendants

advertise these conferences to the Manufacturer Defendants as an opportunity to “bring together

high-level executives, thought leaders and influential managers . . . to hold strategic business

discussions on the most pressing industry issues.” The conferences also gave the Manufacturer and

Distributor Defendants “unmatched opportunities to network with [their] peers and trading partners

at all levels of the healthcare distribution industry.”

        150.    The RICO Defendants maintained their interpersonal relationships by working

together, exchanging information and driving the unlawful sales of their opioids through their

contractual relationships, including chargebacks and vault security programs.

        151.    The Manufacturer Defendants engaged in an industry-wide practice of paying rebates

and/or chargebacks to the Distributor Defendants for sales of prescription opioids. As reported in

the Washington Post, identified by Senator McCaskill and acknowledged by the HDA, there is an

industry-wide practice whereby the Manufacturers paid the Distributors rebates and/or chargebacks

on their prescription opioid sales. On information and belief, these contracts were negotiated at the

highest levels, demonstrating ongoing relationships between the Manufacturer and Distributor

Defendants. In return for the rebates and chargebacks, the Distributor Defendants provided the

Manufacturer Defendants with detailed information regarding their prescription opioid sales,

including purchase orders, acknowledgements, ship notices, and invoices. The Manufacturer

Defendants used this information to gather high-level data regarding overall distribution and direct

the Distributor Defendants on how to most effectively sell the prescription opioids.

        152.    The Manufacturer and Distributor Defendants were not two separate groups operating

in isolation or two groups forced to work together in a closed system. The RICO Defendants


                                                   46
     Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 47 of 67. PageID #: 120




operated together as a united entity, working together on multiple fronts, to engage in the unlawful

sale of prescription opioids. The HDA and the Pain Care Forum are but two examples of the

overlapping relationships, and concerted joint efforts to accomplish common goals and demonstrates

that the leaders of each of the RICO Defendants were in communication and cooperation.

       153.    The RICO Defendants began working together as early as 2006 through the Pain Care

Forum and/or the HDA to promote the common purpose of their enterprise. Plaintiffs are informed

and believe that the RICO Defendants worked together as an ongoing and continuous organization

throughout the existence of their enterprise.

       154.    From 2006 to 2016, the Distributors and Manufacturers worked together through the

Pain Care Forum to spend over $740 million lobbying in the nation’s capital and in all 50 statehouses

on issues including opioid-related measures. Similarly, the HDA has continued its work on behalf

of Distributors and Manufacturers, without interruption, since at least 2000, if not longer.

       B.      CONDUCT OF THE OPIOID DIVERSION ENTERPRISE

       155.    During the time period alleged in this Complaint, the RICO Defendants exerted

control over, conducted and/or participated in the Opioid Diversion Enterprise by fraudulently failing

to comply with their Federal and State obligations to identify, investigate and report suspicious

orders of opioids in order to prevent diversion of those highly addictive substances into the illicit

market and to halt such unlawful sales so as to increase production quotas and generate unlawful

profits, as follows:

       156.    Defendants disseminated false and misleading statements to the public claiming that

they were complying with their obligations to maintain effective controls against diversion of their

prescription opioids.


                                                 47
     Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 48 of 67. PageID #: 121




       157.    Defendants disseminated false and misleading statements to the public claiming that

they were complying with their obligations to design and operate a system to disclose to the

registrant suspicious orders of their prescription opioids.

       158.    Defendants disseminated false and misleading statements to the public claiming that

they were complying with their obligation to notify the DEA of any suspicious orders or diversion

of their prescription opioids.

       159.    Defendants paid nearly $800 million dollars to influence local, state and federal

governments through joint lobbying efforts as part of the Pain Care Forum. The RICO Defendants

were all members of their Pain Care Forum either directly or indirectly through the HDA. The

lobbying efforts of the Pain Care Forum and its members included efforts to pass legislation making

it more difficult for the DEA to suspend and/or revoke the Manufacturers’ and Distributors’

registrations for failure to report suspicious orders of opioids.

       160.    The RICO Defendants exercised control and influence over the distribution industry

by participating and maintaining membership in the HDA.

       161.    The RICO Defendants applied political and other pressure on the DOJ and DEA to

halt prosecutions for failure to report suspicious orders of prescription opioids and lobbied Congress

to strip the DEA of its ability to immediately suspend registrations pending investigation by passing

the “Ensuring Patient Access and Effective Drug Enforcement Act.

       162.    The RICO Defendants engaged in an industry-wide practice of paying rebates and

chargebacks to incentivize unlawful opioid prescription sales. Plaintiffs are informed and believe

that the Manufacturer Defendants used the chargeback program to acquire detailed, high-level data

regarding sales of the opioids they manufactured. Additionally, Plaintiffs are informed and believe


                                                  48
     Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 49 of 67. PageID #: 122




that the Manufacturer Defendants used this high-level information to direct the Distributor

Defendants’ sales efforts to regions where prescription opioids were selling in larger volumes.

       163.    The Manufacturer Defendants lobbied the DEA to increase Aggregate Production

Quotas year after year by submitting net disposal information that the Manufacturer Defendants

knew included sales that were suspicious and involved the diversion of opioids the RICO Defendants

had not properly investigated or reported.

       164.    The Distributor Defendants developed “know your customer” questionnaires and

files. This information, compiled pursuant to comments from the DEA in 2006 and 2007, was

intended to help the RICO Defendants identify suspicious orders or customers who were likely to

divert prescription opioids. On information and belief, the “know your customer” questionnaires

informed the RICO Defendants of the number of pills that the pharmacies sold, how many non-

controlled substances they sold compared to controlled substances, whether the pharmacy buys from

other distributors, and the types of medical providers in the area, including pain clinics, general

practitioners, hospice facilities, cancer treatment facilities, among others, and these questionnaires

put the recipients on notice of suspicious orders.

       165.    The RICO Defendants refused to identify, investigate and report suspicious orders

to the DEA when they became aware of the same despite their actual knowledge of drug diversion

rings. The RICO Defendants refused to identify suspicious orders and diverted drugs despite the

DEA issuing final decisions against the Distributor Defendants in 178 registrant actions between

2008 and 2012 and 117 recommended decisions in registrant actions from The Office of

Administrative Law Judges. These numbers include 76 actions involving orders to show cause and

41 actions involving immediate suspension orders -- all for failure to report suspicious orders.


                                                 49
     Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 50 of 67. PageID #: 123




          166.   Defendants’ scheme had a decision-making structure driven by the Manufacturer

Defendants and corroborated by the Distributor Defendants. The Manufacturer Defendants worked

together to control the State and Federal Government’s response to the manufacture and distribution

of prescription opioids by increasing production quotas through a systematic refusal to maintain

effective controls against diversion and identify suspicious orders and report them to the DEA.

          167.   The RICO Defendants worked together to control the flow of information and

influence state and federal governments and political candidates to pass legislation that was

proopioid. The Manufacturer and Distributor Defendants did this through their participation in the

Pain Care Forum and Healthcare Distributors Alliance.

          168.   The RICO Defendants also worked together to ensure that the Aggregate Production

Quotas, Individual Quotas and Procurement Quotas allowed by the DEA stayed high and ensured

that suspicious orders were not reported to the DEA. By not reporting suspicious orders or diversion

of prescription opioids, the RICO Defendants ensured that the DEA had no basis for refusing to

increase or decrease the production quotas for prescription opioids due to diversion of suspicious

orders.

          169.   The scheme the RICO Defendants devised and implemented amounted to a common

course of conduct characterized by a refusal to maintain effective controls against diversion, and all

designed and operated to ensure the continued unlawful sale of controlled substances.

          C.     PATTERN OF RACKETEERING ACTIVITY

          170.   The RICO Defendants conducted and participated in the conduct of the Opioid

Diversion Enterprise through a pattern of racketeering activity as defined in 18 U.S.C. § 1961(B),

including mail fraud (18 U.S.C. § 1341) and wire fraud (18 U.S.C. § 1343) and (18 U.S.C. §


                                                 50
     Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 51 of 67. PageID #: 124




1961(D)) by the felonious manufacture, importation, receiving, concealment, buying, selling or

otherwise dealing in a controlled substance or listed chemical (as defined in section 102 of the

Controlled Substance Act), punishable under any law of the United States.

1.     The RICO Defendants Engaged in Mail and Wire Fraud

       171.    The RICO Defendants carried out, or attempted to carry out, a scheme to defraud

federal and state regulators and the American public by knowingly conducting or participating in the

conduct of the Opioid Diversion Enterprise through a pattern of racketeering activity within the

meaning of 18 U.S.C. § 1961(1) that employed the use of mail and wire facilities, in violation of 18

U.S.C. § 1341 (mail fraud) and § 1343 (wire fraud).

       172.    The RICO Defendants committed, conspired to commit and/or aided and abetted in

the commission of at least two predicate acts of racketeering activity (i.e., violations of 18 U.S.C.

§§ 1341 and 1343) within the past ten years. The multiple acts of racketeering activity that the RICO

Defendants committed, or aided and abetted in the commission of, were related to each other, posed

a threat of continued racketeering activity, and therefore constitute a “pattern of racketeering

activity.” The racketeering activity was made possible by the RICO Defendants’ regular use of the

facilities, services, distribution channels and employees of the Opioid Diversion Enterprise. The

RICO Defendants participated in the scheme to defraud by using mail, telephone and the internet to

transmit mailings and wires in interstate or foreign commerce.

       173.    The RICO Defendants used, directed the use of and/or caused to be used thousands

of interstate mail and wire communications in service of their scheme through virtually uniform

misrepresentations, concealments and material omissions regarding their compliance with their

mandatory reporting requirements and the actions necessary to carry out their unlawful goal of


                                                 51
     Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 52 of 67. PageID #: 125




selling prescription opioids without reporting suspicious orders or the diversion of opioids into the

illicit market.

        174.      In devising and executing the illegal scheme, the RICO Defendants devised and

knowingly carried out a material scheme and/or artifice to defraud by means of materially false or

fraudulent pretenses, representations, promises or omissions of material facts. For the purpose of

executing the illegal scheme, the RICO Defendants committed these racketeering acts, which number

in the thousands, intentionally and knowingly with the specific intent to advance the illegal scheme.

        175.      The RICO Defendants' predicate acts of racketeering (18 U.S.C. § 1961(1)) include,

but are not limited to:

        a.        Mail Fraud: The RICO Defendants violated 18 U.S.C. § 1341 by sending or
                  receiving, or by causing to be sent and/or received, materials via U.S. mail or
                  commercial interstate carriers for the purpose of executing the unlawful
                  scheme to design, manufacture, market and sell the prescription opioids by
                  means of false pretenses, misrepresentations, promises and omissions.

        b.        Wire Fraud: The RICO Defendants violated 18 U.S.C. § 1343 by transmitting
                  and/or receiving, or by causing to be transmitted and/or received, materials
                  by wire for the purpose of executing the unlawful scheme to design,
                  manufacture, market and sell the prescription opioids by means of false
                  pretenses, misrepresentations, promises and omissions.

        176.      The RICO Defendants' use of the mail and wires includes, but is not limited to,

Manufacturers, Distributors or third parties that were foreseeably caused to conduct the transmission,

delivery or shipment of the following as a result of the RICO Defendants' illegal scheme, including

but not limited to:

        a.        The prescription opioids themselves;

        b.        Documents and communications that facilitated the manufacture, purchase
                  and unlawful sale of prescription opioids;



                                                    52
     Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 53 of 67. PageID #: 126




       c.      Defendants’ DEA registrations;

       d.      Documents and communications              that supported     and/or facilitated
               Defendants’ DEA registrations;

       e.      Documents and communications that supported and/or facilitated the
               Defendants’ request for higher aggregate production quotas, individual
               production quotas and procurement quotas;

       f.      Defendants’ records and reports that 21 U.S.C. § 827 required Defendants to
               submit to the DEA;

       g.      Documents and communications related to the Defendants’ mandatory DEA
               reports pursuant to 21 U.S.C. § 823 and 21 C.F.R. § 1301.74;

       h.      Documents intended to facilitate the manufacture and distribution of
               Defendants’ prescription opioids, including bills of lading, invoices, shipping
               records, reports and correspondence;

       i.      Documents for processing and receiving payment for prescription opioids;

       j.      Payments from the Distributors to the Manufacturers;

       k.      Rebates and chargebacks from the Manufacturers to the Distributors;

       l.      Payments to Defendants’ lobbyists through the Pain Care Forum;

       m.      Payments to Defendants’ trade organizations, like the HDA, for memberships
               and/or sponsorships;

       n.      Deposits of proceeds from Defendants’ manufacture and distribution of
               prescription opioids; and

       o.      Other documents and things, including electronic communications.

       177.    On information and belief, the RICO Defendants (and/or their agents), for the purpose

of executing the illegal scheme, sent and/or received (or caused to be sent and/or received) shipments

of prescription opioids and related documents by mail or by private carrier affecting interstate

commerce, including the following:



                                                 53
     Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 54 of 67. PageID #: 127




        178.    The RICO Defendants misrepresented the superior safety features of their order

monitoring programs, ability to detect suspicious orders, commitment to preventing diversion of

prescription opioids and their compliance with all state and federal regulations regarding the

identification and reporting of suspicious orders of prescription opioids.

        179.    Plaintiffs are also informed and believe that the RICO Defendants utilized the internet

and other electronic resources to exchange communications, to exchange information regarding

prescription opioid sales and to transmit payments and rebates/chargebacks.

        180.    The RICO Defendants also communicated by U.S. Mail, by interstate facsimile and

by interstate electronic mail with each other and various other affiliates, regional offices, regulators,

distributors and other third-party entities in furtherance of the scheme.

        181.    The mail and wire transmissions described herein were made in furtherance of

Defendants’ scheme and common course of conduct to deceive regulators and the public that

Defendants were complying with their state and federal obligations to identify and report suspicious

orders of prescription opioids, all while Defendants were knowingly allowing millions of doses of

prescription opioids to divert into the illicit drug market. The RICO Defendants intended their

scheme and common course of conduct to increase or maintain high production quotas for their

prescription opioids from which they could profit.

        182.    Defendants have deliberately hid many of the precise dates of the fraudulent uses of

the U.S. mail and interstate wire facilities, and these cannot be alleged without access to Defendants’

books and records. However, Plaintiffs have described the types of and, in some instances, occasions

on which the predicate acts of mail and/or wire fraud occurred. They include thousands of

communications to perpetuate and maintain the scheme, including the things and documents


                                                   54
     Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 55 of 67. PageID #: 128




described in the preceding paragraphs.

       183.    The Defendants, for the purpose of executing the illegal scheme, sent and/or received

(or caused to be sent and/or received) by mail or by interstate carrier, shipments of prescription

opioids affecting interstate commerce, including the following:




                                 Please see chart on next page.




                                                                         Drugs
 Defendant
                      Company Name                                                         CSA
Group Name                                      Drug Name          Chemical Name
                                                                                         Schedule
                                                OxyContin     Oxycodone HCL ER          Schedule II
                                                MS Contin     Morphine Sulfate ER       Schedule II
                                                Dilaudid      Hydromorphone HCl         Schedule II
              (1) Purdue Pharma, LP,
  Purdue                                        Dilaudid-HP   Hydromorphone HCl         Schedule II
              (2) Purdue Pharma, Inc.,
              (3) The Purdue Frederick          Butrans       Buprenorpine              Schedule III
              Company                           Hysingla ER   Hydrocodone Bitrate       Schedule II
                                                              Oxycodone HCl and
                                                Targiniq ER                              Schedule II
                                                              Naloxone
              (1) Cephalon, Inc.,               Actiq         Fentanyl Citrate          Schedule II
              (2) Teva Pharmaceutical
 Cephalon     Industries, Ltd,                  Fentora       Fentanyl Citrate          Schedule II
              (3) Teva Pharmaceuticals USA,     Generic
              Inc.                                            Ocycodone HCl              Schedule II
                                                Oxycontin
              (1) Johnson & Johnson;
              (2) Janssen Pharmaceuticals,      Duragesic     Fentanyl                   Schedule II
              Inc. (formerly (2a) Ortho-
              McNeil-Janssen
  Janssen                                       Nucynta       Tapentadol                 Schedule II
              Pharmaceuticals, Inc., formerly
              (2b) Janssen Pharmaceutica,
              Inc.                              Nucynta ER    Tapentadol ER              Schedule II
              (3) Noramco, Inc.
              (1) Endo Health Solutions Inc.,   Opana ER      Oxymorphone HCl ER         Schedule II
              (2) Endo Pharmaceuticals Inc.,    Opana         Oxymorphone HCl            Schedule II
   Endo
              (3) Qualitest Phamaceuticals,                   Oxymorphone HCl and
              Inc.                              Percodan                                 Schedule II
                                                              Aspirin


                                                 55
     Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 56 of 67. PageID #: 129



                                                               Oxymorphone HCl and
                                                Percocet                                  Schedule II
                                                               Acetaminophen
                                                               Hydrocodone Bitartrate
                                                Zydone                                    Schedule III
                                                               and Acetaminophen
               (1) Mallinckrodt PLC,            Exalgo         Hydromorphone HCl          Schedule II
Mallinckrodt
               (2) Mallinckrodt, LLC            Roxicodone     Oxycodone HCl              Schedule II
               (1) Allergan Plc                 Kadian         Morphine Sulfate           Schedule II
               (2) Actavis LLC,
               (3) Actavis Pharma, Inc.,                       Hydrocodone and
               (4) Actavis Plc,                 Norco                                     Schedule II
                                                               Acetaminophen
  Allergan     (5) Actavis, Inc.,
                                                Generic
               (6) Watson Pharmaceuticals,                     Fentanyl                   Schedule II
                                                Duragesic
               Inc.,
               (7) Watson Laboratories, Inc.,   Generic
                                                               Oxymorphone HCl            Schedule II
               (8) Watson Pharma, Inc.          Opana
    Insys      Insys Therapeutics, Inc.         Subsys         Fentynyl                   Schedule II
       184.    The RICO Defendants did not undertake the practices described herein in isolation,

but as part of a common scheme. These actions violate 18 U.S.C. § 1962(c). Various other persons,

firms and corporations, including third-party entities and individuals not named as defendants in this

Complaint, may have contributed to and/or participated in the scheme with the RICO Defendants

in these offenses and have performed acts in furtherance of the scheme to increase revenues, increase

market share and /or minimize the losses for the RICO Defendants.

       185.    The RICO Defendants aided and abetted others in the violations of the above laws,

thereby rendering them indictable as principals in the 18 U.S.C. §§ 1341 and 1343 offenses.

       186.    The RICO Defendants hid from the general public and suppressed and/or ignored

warnings from third parties, whistleblowers and governmental entities the reality of the suspicious

orders that the RICO Defendants were filling on a daily basis -- leading to the diversion of tens of

millions of doses of prescription opioids into the illicit market.




                                                  56
     Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 57 of 67. PageID #: 130




          187.   The RICO Defendants, with knowledge and intent, agreed to the overall objective of

their fraudulent scheme and participated in the common course of conduct to commit acts of fraud

and indecency in manufacturing and distributing prescription opioids.

          188.   Indeed, for the Defendants’ fraudulent scheme to work, each of the Defendants had

to agree to implement similar tactics regarding marketing prescription opioids and refusing to report

suspicious orders.

          189.   As described herein, the RICO Defendants engaged in a pattern of related and

continuous predicate acts for years. The predicate acts constituted a variety of unlawful activities,

each conducted with the common purpose of obtaining significant monies and revenue from the sale

of their highly addictive and dangerous drugs. The predicate acts also had the same or similar results,

participants, victims and methods of commission. The predicate acts were related and not isolated

events.

          190.   The predicate acts all had the purpose of generating significant revenue and profits

for the RICO Defendants, while Plaintiffs were left with substantial injury to its business through

the damage that the prescription opioid epidemic caused. The RICO Defendants committed or caused

to be committed the predicate acts through their participation in the Opioid Diversion Enterprise and

in furtherance of its fraudulent scheme.

          191.   The pattern of racketeering activity alleged herein and the Opioid Diversion

Enterprise are separate and distinct from each other. Likewise, Defendants are distinct from the

enterprise.




                                                  57
     Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 58 of 67. PageID #: 131




        192.    The pattern of racketeering activity alleged herein is continuing as of the date of this

Complaint and, upon information and belief, will continue into the future unless enjoined by this Court.

        193.    RICO Defendants have hidden many of the precise dates of the criminal actions at

issue here, and these cannot be alleged without access to Defendants’ books and records. Indeed, an

essential part of the successful operation of the Opioids Addiction and Opioid Diversion Enterprise

alleged herein depended upon secrecy.

        194.    Each instance of racketeering activity alleged herein was related, had similar

purposes, involved the same or similar participants and methods of commission, and had similar

results affecting similar victims, including consumers in this jurisdiction and the Plaintiffs.

Defendants calculated and intentionally crafted the Opioid Diversion Enterprise and their scheme

to increase and maintain their increased profits, without regard to the effect such behavior would

have on consumers in this jurisdiction, its citizens or the Plaintiffs. In designing and implementing

the scheme, at all times Defendants were cognizant of the fact that those in the manufacturing and

distribution chain rely on the integrity of the pharmaceutical companies and ostensibly neutral third

parties to provide objective and reliable information regarding Defendants’ products and their

manufacture and distribution of those products. The Defendants were also aware that Plaintiffs and

the citizens of this jurisdiction rely on the Defendants to maintain a closed system and to protect

against the non-medical diversion and use of their dangerously addictive opioid drugs.

        195.    By intentionally refusing to report and halt suspicious orders of their prescription

opioids, Defendants engaged in a fraudulent scheme and unlawful course of conduct constituting a

pattern of racketeering activity.




                                                  58
     Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 59 of 67. PageID #: 132




        196.    It was foreseeable to Defendants that refusing to report and halt suspicious orders,

as required by the CSA and Code of Federal Regulations, would harm Plaintiffs by allowing the flow

of prescription opioids from appropriate medical channels into the illicit drug market.

        197.    The last racketeering incident occurred within five years of the commission of a prior

incident of racketeering.

2.      The RICO Defendants Manufactured, Sold and/or Dealt in Controlled Substances, and
        Their Crimes Are Punishable as Felonies

        198.    The RICO Defendants conducted and participated in the conduct of the affairs of

the Opioid Diversion Enterprise through a pattern of racketeering activity as defined in 18 U.S.C.

§ 1961(D) by the felonious manufacture, importation, receiving, concealment, buying, selling or

otherwise dealing in a controlled substance or listed chemical (as defined in section 102 of the

Controlled Substance Act), punishable under any law of the United States.

        199.    The RICO Defendants committed crimes that are punishable as felonies under the

laws of the United States. Specifically, 21 U.S.C. § 483(a)(4) makes it unlawful for any person to

knowingly or intentionally furnish false or fraudulent information in, or omit any material

information from, any application, report, record or other document required to be made, kept or

filed under this subchapter. A violation of section 483(a)(4) is punishable by up to four years in jail,

making it a felony. 21 U.S.C. § 483(d)(1).

        200.    Each of the RICO Defendants qualifies as a registrant under the CSA. Their status

as registrants under the CSA requires that they maintain effective controls against diversion of

controlled substances in schedule I or II, design and operate a system to disclose to the registrant




                                                  59
     Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 60 of 67. PageID #: 133




suspicious orders of controlled substances, and inform the DEA of suspicious orders when

discovered by the registrant. 21 U.S.C. § 823; 21 C.F.R. § 1301.74(b).

       201.    The CSA and the Code of Federal Regulations required the RICO Defendants to make

reports to the DEA of any suspicious orders identified through the design and operation of their

system to disclose suspicious orders.

       202.    The RICO Defendants knowingly and intentionally furnished false or fraudulent

information in their reports to the DEA about suspicious orders and/or omitted material information

from reports, records and other documents they were required to file with the DEA, including the

Manufacturer Defendants’ applications for production quotas. Specifically, the RICO Defendants

were aware of suspicious orders of prescription opioids and the diversion of their prescription

opioids into the illicit market and failed to report this information to the DEA in their mandatory

reports and their applications for production quotas.

       203.    Federal authorities investigated McKesson in 2013 regarding its monitoring and

reporting of suspicious controlled substances orders. On April 23, 2015, McKesson filed a Form 8-K

announcing a settlement with the DEA and DOJ wherein it admitted to violating the CSA and agreed

to pay $150 million and have some of its DEA registrations suspended on a staggered basis. The

settlement was finalized on January 17, 2017.

       204.    The RICO Defendants engaged in a pattern and practice of willfully and intentionally

omitting information from their mandatory reports to the DEA as required by 21 C.F.R. § 1301.74.

The vast number of enforcement actions available in the public record against the Distributor

Defendants supports this conclusion.




                                                 60
     Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 61 of 67. PageID #: 134




         205.   These actions against the Distributor Defendants confirm that the Distributor

Defendants knew they had a duty to maintain effective controls against diversion, design and operate

a system to disclose suspicious orders, and to report suspicious orders to the DEA. These actions also

demonstrate, on information and belief, that the Manufacturer Defendants were aware of the

enforcement against their Distributors and the diversion of the prescription opioids and a

corresponding duty to report suspicious orders.

         206.   The pattern of racketeering activity alleged herein is continuing as of the date of this

Complaint and, upon information and belief, will continue into the future unless enjoined by this

Court.

         207.   Many of the precise dates of Defendants’ criminal actions at issue herein were hidden

and cannot be alleged without access to Defendants’ books and records. Indeed, an essential part of

the successful operation of the Opioid Diversion Enterprise depended upon the secrecy of the

participants in that enterprise.

         208.   Each instance of racketeering activity alleged herein was related, had similar

purposes, involved the same or similar participants and methods of commission and had similar

results affecting similar victims, including consumers in this jurisdiction and the Plaintiffs.

Defendants calculated and intentionally crafted the diversion scheme to increase and maintain profits

from unlawful sales of opioids, without regard to the effect such behavior would have on this

jurisdiction, its citizens or the Plaintiffs. The Defendants were aware that Plaintiffs and the citizens

of this jurisdiction rely on the Defendants to maintain a closed system of manufacturing and

distribution to protect against the non-medical diversion and use of their dangerously addictive

opioid drugs.


                                                  61
     Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 62 of 67. PageID #: 135




        209.    By intentionally refusing to report and halt suspicious orders of their prescription

opioids, Defendants engaged in a fraudulent scheme and unlawful course of conduct constituting a

pattern of racketeering activity.

        210.    It was foreseeable to Defendants that refusing to report and halt suspicious orders,

as required by the CSA and Code of Federal Regulations, would harm Plaintiffs by allowing the flow

of prescription opioids from appropriate medical channels into the illicit drug market.

        211.    The last racketeering incident occurred within five years of the commission of a prior

incident of racketeering.

        D.      DAMAGES

        212.    The RICO Defendants’ violations of law and their pattern of racketeering activity

directly and proximately caused Plaintiff Hospitals’ injuries in its business and property because

Plaintiff Hospitals paid for costs associated with the opioid epidemic, as described above in

allegations expressly incorporated herein by reference.

        213.    Defendants’ racketeering activities proximately caused Plaintiff Hospitals’ injuries

and those of its patients and citizens of the geographic areas serviced by Plaintiff Hospitals. But for

the RICO Defendants’ conduct, Plaintiff Hospitals would not have incurred the costs and

expenditures required as a result of the plague of drug-addicted patients and citizens.

        214.    The RICO Defendants’ racketeering activities directly caused Plaintiff Hospitals’

injuries and those of its patients and citizens.

        215.    Plaintiff Hospitals were most directly harmed and there are no other Plaintiffs better

suited to seek a remedy for the economic harms at issue here.




                                                   62
     Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 63 of 67. PageID #: 136




       216.    Plaintiff Hospitals seek all legal and equitable relief as allowed by law, including,

inter alia, actual damages, treble damages, equitable relief, forfeiture as deemed proper by the Court,

attorneys’ fees and all costs and expenses of suit, and pre- and post-judgment interest.

                                 COUNT V
          RACKETEER-INFLUENCED AND CORRUPT ORGANIZATIONS ACT
                          18 U.S.C. 1962(d), et seq.
                           (Against All Defendants)

       The Plaintiffs incorporate Paragraphs 1 through 216 as if fully restated and set forth herein.

       217.    Plaintiff Hospitals brings this claim on its own behalf against all RICO Defendants.

At all relevant times, the RICO Defendants were associated with the Opioid Diversion Enterprise

and agreed and conspired to violate 18 U.S.C. § 1962(c), that is, they agreed to conduct and

participate, directly and indirectly, in the conduct of the affairs of the Opioid Diversion Enterprise

through a pattern of racketeering activity in violation of 18 U.S.C. § 1962(d). Under Section 1962(d),

it is unlawful for “any person to conspire to violate” Section 1962(d), among other provisions. 18

U.S.C. § 1962(d).

       218.    Defendants conspired to violate Section 1962(c), as alleged more fully above, by

conducting the affairs of the Opioid Diversion Enterprise through a pattern of racketeering activity,

as incorporated by reference below.

       A.      THE OPIOID DIVERSION ENTERPRISE

       219.    For efficiency and avoiding repetition, for purposes of this claim, Plaintiffs

incorporate by reference the paragraphs set out above concerning the “Opioid Diversion Enterprise.”

       B.      CONDUCT OF THE OPIOID DIVERSION ENTERPRISE




                                                  63
     Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 64 of 67. PageID #: 137




        220.    For efficiency and avoiding repetition, for purposes of this claim, Plaintiffs

incorporate by reference the paragraphs set out above concerning the “Conduct of the Opioid

Diversion Enterprise.”

        C.      PATTERN OF RACKETEERING ACTIVITY

        221.    For efficiency and avoiding repetition, for purposes of this claim, Plaintiffs

incorporate by reference the paragraphs set out above concerning the “Pattern of Racketeering

Activity.”

        D.      DAMAGES

        222.    The RICO Defendants’ violations of law and their pattern of racketeering activity

directly and proximately caused Plaintiff Hospitals’ injuries in its business and property because

Plaintiff Hospitals paid for costs associated with the opioid epidemic, as described above in

allegations expressly incorporated herein by reference.

        223.    Defendants’ racketeering activities proximately caused Plaintiff Hospitals’ injuries

and those of its patients and citizens of the geographic areas serviced by Plaintiff Hospitals. But for

the RICO Defendants’ conduct, Plaintiff Hospitals would not have incurred the costs and

expenditures required as a result of the plague of drug-addicted patients and citizens.

        224.    The RICO Defendants’ racketeering activities directly caused Plaintiff Hospitals’

injuries and those of its patients and citizens.

        225.    Plaintiff Hospitals were most directly harmed and there are no other Plaintiffs better

suited to seek a remedy for the economic harms at issue here.




                                                   64
     Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 65 of 67. PageID #: 138




        226.    Plaintiff Hospitals seek all legal and equitable relief as allowed by law, including,

inter alia, actual damages, treble damages, equitable relief, forfeiture as deemed proper by the Court,

attorneys’ fees and all costs and expenses of suit, and pre- and post-judgment interest.

                                           COUNT IX
                                       RELIEF REQUESTED

        The Plaintiffs incorporate Paragraphs 1 through 226 as if fully restated and set forth herein.

        WHEREFORE, in consideration of the claims stated above, the Plaintiffs in this case

respectfully submit that upon a full hearing of the evidence that this Honorable Court, and the jury

hearing this case, grant the following relief.

        227.    Judgment in favor of the Plaintiffs against each Defendant separately and severally,

based on joint and several liability, against each and every Defendant in this case;

        228.    An entry of equitable relief and Order of Abatement against the Defendants, jointly

and severally, along with all those acting in concert with the Defendants including all agents,

subsidiaries and all other persons acting in concert or participation with the Defendants from

continuing the conduct made the subject of this Complaint.

        229.    An Order of Injunction against the Defendants on a permanent basis along with

accompanying restitution.

        230.    An Order from this Court against the Defendants that they fully compensate the

Plaintiff Hospitals for past and future expenses required to abate the nuisance caused by the opioid

epidemic.

        231.    A judgment and award of compensatory damages, including without limitation, all

damages previously outlined in this Complaint including, but not limited to, the following:



                                                  65
     Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 66 of 67. PageID #: 139




       •      The Plaintiffs have expended substantial sums of money and will face
              skyrocketing costs for continued treatment and cure of opioid addiction;

       •      Emergency medical care to patients without insurance and ability to pay who
              suffer from opioid addiction, opioid related conditions and for life threatening
              overdoses;

       •      Emergency room care;

       •      Costs for professionals to render care and treatment for patients admitted
              form opioid related care;

       •      Costs for overdose medication, withdrawal medication, and medication for
              opioid related health problems and complications;

       •      Life support treatment and related costs;

       •      Administration costs;

       •      Occupancy costs, per diem bed costs and room costs;

       •      Physical costs and reimbursements;

       •      Unpaid and underpaid costs and expenditures;

       •      Neonatal treatment for infants born to opioid addicted mothers, including, but
              not limited to, birth complications, dangerously low birth weights, respiratory
              issues, neonatal withdrawal syndrome and long term health complications;

       •      Counseling, social services and addiction services; and

       •      Interest, collection costs, and attorneys fees.

       232.   In addition to the damages outlined herein, Plaintiffs demand that Defendants pay

court costs, including attorneys’ fees, applicable interest and all other relief as allowed under

Alabama law and as this Court deems appropriate and just.

                          PLAINTIFFS DEMAND TRIAL BY JURY




                                                 66
Case: 1:19-op-45143-DAP Doc #: 4 Filed: 07/29/20 67 of 67. PageID #: 140




                          Respectfully submitted,


                           /s/ Jeff Friedman
                          Jeff Friedman (asb-6868-n77j)
                          Matt Conn (asb-9628-t83c)
                          FRIEDMAN, DAZZIO, ZULANAS & BOWLING, P.C.
                          3800 Corporate Woods Drive
                          Birmingham, AL 35242
                          jfriedman@friedman-lawyers.com
                          mconn@friedman-lawyers.com
                          Attorneys for Plaintiffs




                                   67
